Exhibit 10.35

LEASE

STEVENSON BUSINESS PARK

40915 ENCYCLOPEDIA CIRCLE, LLC,

A California limited liability company,

as Landlord,

and

SANTUR CORPORATION

a Delaware corporation,

as Tenant.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE 1 PREMISES, BUILDING, PROJECT, AND COMMON AREAS

     3   

ARTICLE 2 LEASE TERM

     6   

ARTICLE 3 BASE RENT; TI ALLOWANCE RENT

     8   

ARTICLE 4 ADDITIONAL RENT

     9   

ARTICLE 5 USE OF PREMISES

     15   

ARTICLE 6 SERVICES AND UTILITIES

     16   

ARTICLE 7 REPAIRS

     16   

ARTICLE 8 ADDITIONS AND ALTERATIONS

     17   

ARTICLE 9 COVENANT AGAINST LIENS

     20   

ARTICLE 10 INSURANCE

     20   

ARTICLE 11 DAMAGE AND DESTRUCTION

     23   

ARTICLE 12 NONWAIVER

     24   

ARTICLE 13 CONDEMNATION

     25   

ARTICLE 14 ASSIGNMENT AND SUBLETTING

     25   

Permitted Transfers

     28   

ARTICLE 15 SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES

     29   

ARTICLE 16 HOLDING OVER

     29   

ARTICLE 17 ESTOPPEL CERTIFICATES

     30   

ARTICLE 18 SUBORDINATION

     31   

ARTICLE 19 DEFAULTS; REMEDIES

     31   

ARTICLE 20 COVENANT OF QUIET ENJOYMENT

     34   

ARTICLE 21 SECURITY DEPOSIT

     34   

ARTICLE 22 ENVIRONMENTAL

     34   

 

(ii)



--------------------------------------------------------------------------------

ARTICLE 23 SIGNS

     37   

ARTICLE 24 COMPLIANCE WITH LAW

     37   

ARTICLE 25 LATE CHARGES AND INTEREST

     38   

ARTICLE 26 LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

     38   

ARTICLE 27 ENTRY BY LANDLORD

     39   

ARTICLE 28 TENANT PARKING

     39   

ARTICLE 29 MISCELLANEOUS PROVISIONS

     40   

 

(iii)



--------------------------------------------------------------------------------

LEASE

This Lease (the “Lease”), dated as of the date set forth in Section 1 of the
Summary of Basic Lease Information (the “Summary”), below, is made by and
between 40915 ENCYCLOPEDIA CIRCLE, LLC, a California limited liability company,
(“Landlord”), and SANTUR CORPORATION., a Delaware corporation (“Tenant”).

SUMMARY OF BASIC LEASE INFORMATION

 

1.    Reference Date:   June 28, 2010 2.    Premises      2.1        Building:  
40919 Encyclopedia Circle, Fremont, California aka “Building B” of the Stevenson
Business Park.    2.2        Premises:   A portion of the rentable space located
in the Building consisting of approximately 34,000 rentable square feet, as
depicted on Exhibit A attached hereto. To be confirmed prior to occupancy.   
2.3        Project:   Stevenson Business Park consisting of Building A, Building
B (i.e. the Building), and Building C, together with related parking and common
areas. 3.    Lease Term (Article 2).      3.1        Length of Term:   Six years
(6) years, with two (2) option(s) to extend the Lease Term for a period of three
(3) years each, on the terms and conditions set forth in Section 2.2 of the
Lease.    3.2        Lease Commencement Date:   July 1, 2010    3.3        Lease
Expiration Date:   June 30, 2016 4.    Base Rent (Article 3):      Month of
Lease Term   Monthly Installment of Base Rent    1 through 6   -Zero-    7
through 24   $ 18,360    25 through 36   $ 19,720    37 through 48   S 20,060   
49 through 60   $ 21,080    61 through 72   $ 22,100     



--------------------------------------------------------------------------------

5.   Permitted Use


(Article 5):

  Research & development, manufacturing, office, administration, and related
uses. 6.   Security Deposit


(Article 21):

  $22,100 7.   Rent Deposit   None 8.   Parking Spaces


(Article 28):

  Subject to Section 28 hereof, Tenant shall have the right to use up to 109
(calculated on the basis of 3.2 spaces per 1000 square feet within the Premises)
within the parking areas within the Project, at no additional charge. 9.  
Address of Tenant


(Section 29,18):

 

40919 Encyclopedia Circle, Fremont, California,

94568

Fax No.:                                              

Attention: Rick Wilmer

10.   Address of Landlord
(Section 29,18):   See Section 29.18 of the Lease. 11.   Broker(s)


(Section 29.24):

 

Landlord’s Broker: David Sandlin, Colliers International

Tenant’s Broker: John Brady, CresaPartners

12.   Tenant Improvement Allowance


(Section 8.3):

  $170,000 ($5.00/sf) (“Tenant Improvement’ Allowance”) with the option to
amortize an additional $170.000 ($5.00/sf) at $.0l.per dollar (“Additional
Tenant Improvement Allowance”)

 

-2-



--------------------------------------------------------------------------------

ARTICLE 1

PREMISES, BUILDING, PROJECT, AND COMMON AREAS

 

1.1 Premises, Building, Project and Common Areas: Expansion Right of First
Offer.

 

  1.1.1 The Premises. Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the premises set forth in Section 2.2 of the Summary (the
“Premises”). The outline of the Premises is set forth in Exhibit A attached
hereto and the Premises has the number of rentable square feet as set forth in
Section 2.2 of the Summary. The parties hereto agree that the lease of the
Premises is upon and subject to the terms, covenants and conditions herein set
forth, and Tenant covenants as a material part of the consideration for this
Lease to keep and perform each and all of such terms, covenants and conditions
by it to be kept and performed and that this Lease is made upon the condition of
such performance. The parties hereto hereby acknowledge that the purpose of
Exhibit A is to show the approximate location of the Premises within the
“Project,” as that term is defined in Section 1.1.2, only, and such Exhibit is
not meant to constitute an agreement, representation or warranty as to the
construction of the Premises, the precise area thereof or the specific location
of the “Common Areas,” as that term is defined in Section 1.1.3, below, or the
elements thereof or of the accessways to the Premises or the Project. Except as
to the Tenant Improvement Allowance and as otherwise specifically set forth in
this Lease, Landlord shall not be obligated to provide or pay for any
improvement work or services related to the improvement of the Premises. Tenant
also acknowledges that neither Landlord nor any agent of Landlord has made any
representation or warranty regarding the condition of the Premises, the Building
or the Project or with respect to the suitability of any of the foregoing for
the conduct of Tenant’s business. The taking of possession of the Premises by
Tenant shall conclusively establish that the Premises and the Building were at
such time in good and sanitary order, condition and repair.

 

  1.1.2 The Building and The Project. The Premises are a part of the building
set forth in Section 2.1 of the Summary (the “Building”). The term “Project,” as
used in this Lease, shall mean generally the Stevenson Business Park and
specifically includes (i) the Building and to other buildings commonly known as
“Building A” and “Building C”, (ii) the Common Areas, (iii) the land (which is
improved with landscaping and other improvements) upon which the Building and
the Common Areas are located, and (iv) at Landlord’s discretion, any additional
real property, areas, land, buildings or other improvements added thereto
outside of the Project.

 

  1.1.3

Common Areas. Tenant shall have the non-exclusive right to use in common with
other tenants in the Project, and subject to the rules and regulations referred
to in Article 5 of this Lease, those portions of the Project which are provided,
from time to time, for use in common by Landlord, Tenant and any other tenants
of the Project (such areas, together with such other portions of the Project
designated by Landlord, in its discretion, including certain areas designated
for the exclusive use of certain tenants, or to be shared by Landlord and
certain tenants, are collectively referred to herein as the “Common Areas”). The
Common Areas shall include, without limitation, the entrances, driveways and
walkways, parking areas and landscaped areas of the Project and any common
hallways, entrances, lobbies and any mechanical or electrical closets, chases or
conduits

 

-3-



--------------------------------------------------------------------------------

used in common by tenants of the Building (as opposed to those which serve
exclusively only one tenant). The manner in which the Common Areas are
maintained and operated shall be at the sole discretion of Landlord and the use
thereof shall be subject to such rules, regulations and restrictions as Landlord
may make from time to time. Landlord reserves the right to close temporarily,
make alterations or additions to, or change the location of elements of the
Project and the Common Areas, provided that such actions shall not materially
adversely affect Tenant’s access to or use of the Premises for the normal
conduct of Tenant’s business.

 

1.2 Delivery Of Premises.

 

  1.2.1 Required Tenant Deliveries. Landlord shall have no obligations under
this Lease unless and until it has received this Lease fully executed by Tenant
and each of the following:

 

  a. The Security Deposit in the amount set forth in Section 6 of the Summary;

 

  b. The Rent Deposit in the amount set forth in Section 7 of the Summary; and,

 

  c. Evidence of the insurances required pursuant to Article 10 below,

The items in a. thru c. above are collectively referred to as the “Required
Tenant Deliveries.” The Required Tenant Deliveries shall be submitted by Tenant
to Landlord concurrently with the delivery of this Lease signed by Tenant. If
Landlord does not receive this Lease signed by Tenant, along with all of the
Required Tenant Deliveries, by the date which is five (5) days following the
date that Landlord provides to Tenant a final signature version of this Lease,
then, at any time after such five (5) day period, Landlord may elect to withdraw
this Lease, whereupon, Tenant shall be obligated to reimburse Landlord, upon
demand, an amount equal to Landlord’s attorneys’ fees and other costs and
expenses incurred in connection with the negotiation and preparation of this
Lease.

 

  1.2.2 Delivery of the Premises; Condition on Delivery. Landlord shall deliver
the Premises to Tenant hereby on the Commencement Date set forth in Section 3.2
of the Summary if, prior thereto, Tenant has delivered all of the Required
Tenant Deliveries.

Upon the Commencement Date, Landlord shall assure that the HVAC, plumbing, and
electrical systems of the Building that serve the Premises are in good working
order and repair (collectively, “Building Utility Systems”).

In addition, upon the Commencement Date, Landlord shall assure (a) that the
portions of the base Building that service and support the Premises are in
compliance with the Americans With Disabilities Act, excluding any ADA
requirements related to Tenant’s use of the Premises and/or any interior
operations and functions within the Premises (the “Limited ADA Compliance”) and
(b) that the roof of the Building is in good order and repair. Except as
provided below, costs and expenses incurred by Landlord to conduct any repairs,
maintenance, or work pursuant to this paragraph shall not be included in the
Direct Expenses to be paid by Tenant pursuant to Section 4.4, below.

Landlord’s obligations in the preceding paragraph with respect to the condition
of the Building Utility Systems and the Building roof, and the Limited ADA
compliance, shall consist of Landlord undertaking any necessary repairs,
maintenance, or work (as

 

-4-



--------------------------------------------------------------------------------

determined by Landlord) within a reasonable period of time (taking into account
the nature or extent of any needed repair, maintenance, or noncompliance)
following receipt of written notice from Tenant (a “Conditions Notice”) that
specifies that a particular element of the Building Utility Systems or the roof
is not in good working order or repair or that the portions of the Building
servicing or supporting the Premises do not meet the Limited ADA Compliance.
Following receipt of a Conditions Notice, Tenant shall provide to Landlord any
additional information that Landlord may reasonably request in order to assist
Landlord in determining the nature of the problem and the scope of repairs,
maintenance, or other work that may need to be undertaken. Landlord shall not be
required to commence any repairs, maintenance, or work until Tenant has provided
any such additional information.

Notwithstanding anything to the contrary in this Section 1.2.2 or elsewhere in
this Lease, Landlord’s obligations in this Section 1.2.2 regarding the condition
upon the Commencement Date of the Building Utility Systems and the Building
roof, and/or the Limited ADA Compliance, shall not apply to any matter that is
not set forth in a Conditions Notice from Tenant that is received by Landlord
within one hundred twenty (120) days following the Commencement Date.

 

  1.2.3 Tenant Acknowledgments. Tenant hereby acknowledges the following:

 

  a. Except as to Landlord’s obligation to provide the Tenant Improvement
Allowance described in Section 12 of the Summary to be provided by Landlord in
accordance with Section 8.3.2 below, and except as otherwise provided in
Section 1.2.2 above, Landlord shall have no obligation to construct or pay for
the construction of any improvements, additions, or modifications to the
Premises, the Building, or the Project for the benefit of Tenant.

 

  b. As more particularly set forth in Article 8 hereof, (i) Tenant is solely
responsible for the design, permitting, construction, and installation of any
additional Alterations/Improvements (as defined in Section 8.1 below) and any
fixtures and equipment for Tenant to operate its business in the Premises (which
Alterations/Improvements may only be carried-out subject to and in accordance
with Article 8 hereof); (ii), except for the Tenant Improvement Allowance
described in Section 12 of the Summary to be provided by Landlord in accordance
with Section 8.3.2 below, Tenant shall be obligated to pay for all TI Costs (as
defined in Section 8.3.1 below) costs and expenses to design, permit, construct,
and install the Tenant Improvements (the “TI Costs”); (iii) that Landlord has
made no representations, warranties, estimates, or other statements as to the
actual amount of the TI Costs or as to the sufficiency of the Tenant Improvement
Allowance to cover the entire amount of the TI Costs, and (iv) the actual TI
Costs may exceed the Tenant Improvement Allowance.

 

  c. Tenant shall accept the Premises on the Commencment Date in its “as-is”
condition, subject to Section 1.2.2 above;

 

  d. Tenant has inspected the Premises and has determined that the Premises are
suitable for the construction of any Alterations/Improvements that Tenant
intends to construct (subject to the terms and provisions of this Agreement)
during the Lease Term and are otherwise adequate and sufficient for the
operation of Tenant’s business therein;

 

-5-



--------------------------------------------------------------------------------

  e. That neither Landlord nor any agent of Landlord has made, or will make, any
representation or warranty as to any aspect of the Premises, Building, and/or
the Project.

 

1.3 Rentable Square Feet of Premises. For purposes of this Lease, “rentable
square feet” of the Premises shall be deemed as set forth in Section 2.2 of the
Summary.

ARTICLE 2

LEASE TERM

 

2.1 Initial Lease Term. The terms and provisions of this Lease shall be
effective as of the date of this Lease. The term of this Lease (the “Lease
Term”) shall be as set forth in Section 3.1 of the Summary, shall commence on
the date set forth in Section 3.2 of the Summary (the “Lease Commencement
Date”), and shall terminate on the date set forth in Section 3.3 of the Summary
(the “Lease Expiration Date”) unless this Lease is sooner terminated as
hereinafter provided. For purposes of this Lease, the term “Lease Year” shall
mean each consecutive twelve (12) month period during the Lease Term; provided,
however, that the last Lease Year shall end on the Lease Expiration Date. At any
time during the Lease Term, Landlord may deliver to Tenant a notice in the form
as set forth in Exhibit B, attached hereto, as a confirmation only of the
information set forth therein, which Tenant shall execute and return to Landlord
within five (5) days of receipt thereof.

 

2.2 Option Term.

 

  2.2.1 Option Rights. Landlord hereby grants the Tenant named in the Summary
and its “Affiliates”, as that term is defined in Section 14.7, below
(collectively, the “Original Tenant”), two (2) options to extend the Lease Term
for a period of three (3) years each (each, an “Option Term”), which options
shall be exercisable only by written notice delivered by Tenant to Landlord as
provided below, provided that, as of the date of delivery of any such notice,
Tenant is not in default under this Lease beyond applicable notice and cure
periods and Tenant has not previously been in default under this Lease more than
twice. Upon the proper exercise of any such option to extend, and provided that,
as of the end of the initial Lease Term (or the prior Option Term), Tenant is
not then in default under this Lease beyond applicable notice and cure periods
and Tenant has not previously been in default under this Lease more than twice,
the Lease Term, as it applies to the Premises, shall be extended for a period of
three (3) years. The rights contained in this Section 2.2 shall be personal to
the Original Tenant and may only be exercised by Tenant (and not any assignee,
sublessee or other transferee of Tenant’s interest in this Lease) if Tenant
occupies the entire Premises.

 

  2.2.2 Option Rent. The “Rent,” as that term is defined in Section 4.1, below,
payable by Tenant during the Option Term (the “Option Rent”) shall be equal to
the “Fair Market Rental Value” for the Premises. The “Fair Market Rental Value”
shall mean the rent (including additional rent and considering any “base year”
or “expense stop” applicable thereto), including all escalations, at which
tenants using their premises predominantly for research/development and/or high
tech assembly and light manufacturing purposes, as of the commencement of the
applicable Option Term, are leasing non-sublease,

 

-6-



--------------------------------------------------------------------------------

non-encumbered, non-equity space comparable to the Premises for a comparable
term, which comparable space is located in the Project or in other
industrial/R&D buildings located in the Fremont/Newark area that are of similar
quality to the Building. In no case shall the Option Rent be less than the
existing rent Tenant is paying at time they exercise their Option.

 

  2.2.3 Exercise of Option. The options contained in this Section 2.2 shall be
exercised by Tenant, if at all, and only in the following manner: (i) Tenant
shall deliver written notice to Landlord not more than fifteen (15) months nor
less than twelve (12) months prior to the expiration of the initial Lease Term
or prior Option Term, as applicable, stating that Tenant is interested in
exercising its option; (ii) Landlord, after receipt of Tenant’s notice, shall
deliver notice (the “Option Rent Notice”) to Tenant not less than ten
(10) months prior to the expiration of the initial Lease Term or the prior
Option Term, as applicable, setting forth the Option Rent; and (iii) if Tenant
wishes to exercise such option, Tenant shall, on or before the earlier of
(A) the date occurring nine (9) months prior to the expiration of the initial
Lease Term, or prior Option Term, as applicable, and (B) the date occurring
thirty (30) days after Tenant’s receipt of the Option Rent Notice, exercise the
option by delivering written notice thereof to Landlord, and upon and concurrent
with such exercise, Tenant may, at tenant’s option, object to the Option Rent
contained in the Option Rent Notice, in which case the parties shall follow the
procedure, and the Option Rent shall be determined, as set forth in
Section 2.2.4 below.

 

  2.2.4 Determination of Option Rent. In the event Tenant timely and
appropriately objects to the Option Rent, Landlord and Tenant shall attempt to
agree upon the Option Rent, using their best good-faith efforts. If Landlord and
Tenant fail to reach agreement within ten (10) business days following Tenant’s
objection to the Option Rent (the “Outside Agreement Date”), then each party
shall make a separate determination of the Option Rent, within fifteen (15) days
after the applicable Outside Agreement Date, and such determinations shall be
submitted to arbitration in accordance with Sections 2.2.4.1 through 2.2.4.7
below.

 

  2.2.4.1 Landlord and Tenant shall each appoint one arbitrator who shall be a
real estate broker who shall have been active over the five (5) year period
ending on the date of such appointment in the leasing of industrial/R&D
properties in the Silicon Valley area. The determination of the arbitrators
shall be limited solely to the issue of whether Landlord’s or Tenant’s submitted
Option Rent, is the closest to the actual Option Rent, as determined by the
arbitrators, taking into account the requirements of Section 2.2.2 of this
Lease. Each such arbitrator shall be appointed within fifteen (15) days after
the applicable Outside Agreement Date.

 

  2.2.4.2 If the two (2) arbitrators so appointed are unable to agree as to
whether the Landlord’s or the Tenant’s submitted Option Rent is the closest to
the Fair Market Rental Value of the Premises with fifteen (15) days of the date
of the appointment of the last appointed arbitrator, the two (2) arbitrators so
appointed shall within twenty (20) days of the date of the appointment of the
last appointed arbitrator agree upon and appoint a third arbitrator who shall be
qualified under the same criteria set forth hereinabove for qualification of the
initial two (2) arbitrators.

 

-7-



--------------------------------------------------------------------------------

  2.2.4.3 The three (3) arbitrators shall within fifteen (15) days of the
appointment of the third arbitrator reach a decision as to whether the parties
shall use Landlord’s or Tenant’s submitted Option Rent, and shall notify
Landlord and Tenant thereof.

 

  2.2.4.4 The decision of the majority of the three (3) arbitrators shall be
binding upon Landlord and Tenant.

 

  2.2.4.5 If either Landlord or Tenant fails to appoint an arbitrator within
fifteen (15) days after the applicable Outside Agreement Date, then the
arbitrator appointed by one of them shall reach a decision, notify Landlord and
Tenant thereof, and such arbitrator’s decision shall be binding upon Landlord
and Tenant.

 

  2.2.4.6 If the two (2) arbitrators fail to agree upon and appoint a third
arbitrator, or if both parties fail to appoint an arbitrator, then the
appointment of the third arbitrator or any arbitrator shall be dismissed and the
matter to be decided shall be forthwith submitted to arbitration under the
provisions of the American Arbitration Association, but subject to the
instruction set forth in this Section 2.2.4.

 

  2.2.5 The cost of the arbitration shall be paid by Landlord and Tenant
equally.

ARTICLE 3

BASE RENT: TI ALLOWANCE RENT

 

3.1 Base Rent. Tenant shall pay, without prior notice or demand, to Landlord or
Landlord’s agent at the management office of the Project, or, at Landlord’s
option, at such other place as Landlord may from time to time designate in
writing base rent (“Base Rent”) as set forth in Section 4 of the Summary,
payable in equal monthly installments as set forth in Section 4 of the Summary
in advance on or before the first day of each and every calendar month during
the Lease Term, without any setoff or deduction whatsoever. The Base Rent for
the first full month of the Lease Term which occurs after the expiration of any
free rent period shall be paid on or before the Lease Commencement Date.

 

3.2 Additional TI Allowance Amortized Rent. If Landlord advances any or all of
the Additional Tenant Improvement Allowance, as provided in Section 8.3 hereof,
then, in addition to Base Rent, Tenant shall thereafter pay to Landlord an
Additional TI Allowance Amortized Rent (as defined below) in equal monthly
installments, commencing on the first day of the calender month that follows
such advance on or before the first day of each and every calender month during
the Lease Term, without any setoff or deduction whatsoever. “TI Allowance Rent”
shall mean an amount equal to $.01/per Tenant Improvement Allowance dollar
amortized.

 

3.3 Payment of Rent. All Rent (as defined in Section 4.1 below) shall be paid by
cash or a check for currency which, at the time of payment, is legal tender for
private or public debts in the United States of America. If any Rent payment
date falls on a day of the month other than the first day of such month or if
any payment of Rent is for a period which is shorter than one month, the Rent
for any fractional month shall accrue on a daily basis for the period from the
date such payment is due to the end of such calendar month or to the end of the
Lease Term at a rate per day which is equal to 1/365 of the applicable annual
Rent. All other payments or adjustments required to be made under the terms of
this Lease that require proration on a time basis shall be prorated on the same
basis. All Rent is payable without any setoff or deduction whatsoever.

 

-8-



--------------------------------------------------------------------------------

ARTICLE 4

ADDITIONAL RENT

 

4.1 General Terms. In addition to paying the Base Rent specified in Article 3 of
this Lease. Tenant shall pay Tenant’s proportionate share of the annual “Direct
Expenses,” defined in Section 4.2.1 of this Lease incurred by Landlord in
connection with the Project. Such payments by Tenant, together with any TI
Allowance Rent and any and all other amounts payable by Tenant to Landlord
pursuant to the terms of this Lease, are hereinafter collectively referred to as
the “Additional Rent”, and the Base Rent and the Additional Rent are herein
collectively referred to as “Rent.” All amounts due under this Article 4 as
Additional Rent shall be payable for the same periods and in the same manner as
the Base Rent. Without limitation on other obligations of Tenant which survive
the expiration of the Lease Term, the obligations of Tenant to pay the
Additional Rent provided for in this Article 4 shall survive the expiration of
the Lease Term.

 

4.2 Definitions of Key Terms Relating to Additional Rent. As used in this
Article 4, the following terms shall have the meanings hereinafter set forth:

 

  4.2.1 “Direct Expenses” shall mean “Operating Expenses” and “Tax Expenses.”

 

  4.2.2 “Expense Year” shall mean each calendar year in which any portion of the
Lease Term falls, through and including the calendar year in which the Lease
Term expires, provided that Landlord, upon notice to Tenant, may change the
Expense Year from time to time to any other twelve (12) consecutive month
period.

 

  4.2.3

“Operating Expenses” shall mean all expenses, costs and amounts of every kind
and nature which Landlord pays or accrues during any Expense Year because of or
in connection with the ownership, management, maintenance, security, repair,
replacement, restoration or operation of the Project, or any portion thereof.
Without limiting the generality of the foregoing, Operating Expenses shall
specifically include any and all of the following: (i) the cost of supplying all
utilities, the cost of operating, repairing, maintaining, and renovating the
utility, telephone, mechanical, sanitary, storm drainage, and elevator systems,
and the cost of maintenance and service contracts in connection therewith;
(ii) the cost of licenses, certificates, permits and inspections and the cost of
contesting any governmental enactments which may affect Operating Expenses, and
the costs incurred in connection with a transportation system management program
or similar program; (iii) the cost of all insurance carried by Landlord in
connection with the Project; (iv) the cost of landscaping, relamping, and all
supplies, tools, equipment and materials used in the operation, repair and
maintenance of the Project, or any portion thereof; (v) costs incurred in
connection with the parking areas servicing the Project; (vi) fees and other
costs, including management fees, consulting fees, legal fees and accounting
fees, of all contractors and consultants in connection with the management,
operation, maintenance and repair of the Project; (vii) payments under any
equipment rental agreements; (viii) wages, salaries and other compensation and
benefits, including taxes levied thereon, of all persons engaged in the
operation, maintenance and security of the Project; (ix) intentionally omitted;
(x) operation, repair, maintenance and replacement of

 

-9-



--------------------------------------------------------------------------------

all systems and equipment and components thereof of the Building; (xi) the cost
of janitorial, alarm, security and other services, replacement of wall and floor
coverings, ceiling tiles and fixtures in common areas, maintenance and
replacement of curbs and walkways, repair to roofs and re-roofing;
(xii) amortization (including interest on the unamortized cost) of the cost of
acquiring or the rental expense of personal property used in the maintenance,
operation and repair of the Project, or any portion thereof; (xiii) the cost of
capital improvements or other costs incurred in connection with the Project
(A) which are intended to effect economies in the operation or maintenance of
the Project, or any portion thereof, (B) that are required to comply with
present or anticipated conservation programs, (C) which are replacements or
modifications of nonstructural items located in the Common Areas required to
keep the Common Areas in good order or condition, or (D) that are required under
any governmental law or regulation first in effect and applicable to the
Property after the date of this lease; provided, however, that any capital
expenditure shall be amortized with interest over its useful life as Landlord
shall reasonably determine; (xiv) costs, fees, charges or assessments imposed
by, or resulting from any mandate imposed on Landlord by, any federal, state or
local government for fire and police protection, trash removal, community
services, or other services which do not constitute “Tax Expenses” as that term
is defined in Section 4.2.4. below; and (xv) payments under any easement,
license, operating agreement, declaration, restrictive covenant, or instrument
pertaining to the sharing of costs by the Building and/or the Project, provided
that Tenant’s share of any payments under such agreements shall not exceed a
total of $1,500.00 per month.

Notwithstanding the foregoing, “Operating Expenses” shall not include costs
incurred by Landlord for the maintenance and repair of the structural elements
of the Building’s sidewalls and foundation or:

 

  4.2.3.1 Any cost or expense to the extent to which Landlord is paid or
reimbursed (other than as a payment for Operating Expenses), including, but not
necessarily limited to, (i) work or services performed for any tenant (including
Tenant) at such tenant’s cost, (ii) the cost of any item for which Landlord is
paid or reimbursed by insurance, warranties, service contracts, condemnation
proceeds or otherwise, (iii) increased insurance or taxes assessed specifically
to any tenant of the Building (including Tenant), (iv) charges (including
applicable taxes) for electricity, water and other utilities for which Landlord
is entitled to reimbursement from any tenant, and (v) the cost of any HVAC,
janitorial or other services provided to tenants on an extra-cost basis after
regular business hours;

 

  4.2.3.2 Salaries and bonuses of officers and executives of Landlord and
administrative employees above the grade of property manager or building
supervisor and Landlord’s general overhead;

 

  4.2.3.3 The cost of any work or service performed on an extra-cost basis for
any tenant of the building (including Tenant);

 

  4.2.3.4 The cost of any work or services performed for any other property
other than the Project;

 

-10-



--------------------------------------------------------------------------------

  4.2.3.5 Interest on debt or principal amortization payments or any other
payments on any mortgage or any other payments under any ground lease;

 

  4.2.3.6 Any fees, costs and commissions incurred in procuring or attempting to
procure other tenants, including, but not necessarily limited to brokerage
commissions, finder’s fees, attorney’s fees and expenses and entertainment cost
and travel expenses and any costs of advertising or promotion of the Building;

 

  4.2.3.7 Any cost included in Operating Expenses representing an amount paid to
a person, firm, corporation or other entity related to Landlord which is in
excess of the amount which would have been paid on an arms-length basis in the
absence of such relationship;

 

  4.2.3.8 Any costs of painting or decorating or otherwise preparing any
interior parts of the Building for initial occupancy by tenants;

 

  4.2.3.9 Any costs necessary to remediate any environmental condition existing
as of the Commencement Date of this Lease, including the removal of, or other
steps taken with respect to, asbestos located in the Building;

 

  4.2.3.10 Depreciation of the Building or any part thereof;

 

  4.2.3.11 Reserves or any bad debt loss, rent loss or reserves for bad debts or
rent loss;

 

  4.2.3.12 Expenses for renovating Tenant’s space;

 

  4.2.3.13 Legal or other professional fees relating to leasing, financing,
tenant disputes or other services not related to the normal maintenance,
cleaning, repair or protection of the Building;

 

  4.2.3.14 Costs of defending any lawsuits with any mortgagee, costs of selling,
syndicating, financing, mortgaging or hypothecating any of Landlord’s interest
in the Building, costs of any disputes between Landlord and its employees (if
any) not engaged in Building operation, disputes of Landlord with Building
management, or outside fees paid in connection with disputes with other tenants
or adjacent property owners;

 

  4.2.3.15 Costs, expenses or judgments occasioned by casualty, injury or
damage, to the extent that such costs, expenses or judgments are covered by
insurance maintained by Landlord; and

 

  4.2.3.16 Management fees in excess of three percent (3%) of the gross receipts
for the Building and the Project.

 

-11-



--------------------------------------------------------------------------------

  4.2.4 Taxes.

 

  4.2.4.1 “Tax Expenses” shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary,
(including, without limitation, real estate taxes, general and special
assessments, transit taxes, leasehold taxes or taxes based upon the receipt of
rent, including gross receipts or sales taxes applicable to the receipt of rent,
unless required to be paid by Tenant, personal property taxes imposed upon the
fixtures, machinery, equipment, apparatus, systems and equipment, appurtenances,
furniture and other personal property used in connection with the Project, or
any portion thereof), which shall be paid or accrued during any Expense Year
(without regard to any different fiscal year used by such governmental or
municipal authority) because of or in connection with the ownership, leasing and
operation of the Project, or any portion thereof.

 

  4.2.4.2 Tax Expenses shall include, without limitation: (i) Any tax on the
rent, right to rent or other income from the Project, or any portion thereof;
(ii) Any assessment, tax, fee, levy or charge in addition to, or in
substitution, partially or totally, of any assessment, tax, fee, levy or charge
previously included within the definition of real property tax, it being
acknowledged by Tenant and Landlord that Proposition 13 was adopted by the
voters of the State of California in the June 1978 election (“Proposition 13”)
and that assessments, taxes, fees, levies and charges may be imposed by
governmental agencies for such services as fire protection, street, sidewalk and
road maintenance, refuse removal and for other governmental services formerly
provided without charge to property owners or occupants, and, in further
recognition of the decrease in the level and quality of governmental services
and amenities as a result of Proposition 13, Tax Expenses shall also include any
governmental assessments or the Project’s contribution towards a governmental
cost-sharing agreement for the purpose of augmenting or improving the quality of
services and amenities normally provided by governmental agencies; (iii) Any
assessment, tax, fee, levy, or charge allocable to or measured by the area of
the Premises or the Rent payable hereunder, including, without limitation, any
business or gross income tax or excise tax with respect to the receipt of such
rent, or upon or with respect to the possession, leasing, operating, management,
maintenance, alteration, repair, use or occupancy by Tenant of the Premises, or
any portion thereof; and (iv) Any assessment, tax, fee, levy or charge, upon
this transaction or any document to which Tenant is a party, creating or
transferring an interest or an estate in the Premises.

 

  4.2.4.3 Any costs and expenses (including, without limitation, reasonable
attorneys’ fees) incurred in attempting to protest, reduce or minimize Tax
Expenses shall be included in Tax Expenses in the Expense Year such expenses are
paid. Except as set forth in Section 4.2.5.4, below, refunds of Tax Expenses
shall be credited against Tax Expenses and refunded to Tenant regardless of when
received, based on the Expense Year to which the refund is applicable, provided
that in no event shall the amount to be refunded to Tenant for any such Expense
Year exceed the total amount paid by Tenant as Additional Rent under this
Article 4 for such Expense Year. If Tax Expenses for any period during the Lease
Term or any extension thereof are increased after payment thereof for any
reason, including, without limitation, error or reassessment by applicable
governmental or municipal authorities, Tenant shall pay Landlord upon demand the
amount of any

 

-12-



--------------------------------------------------------------------------------

such increased Tax Expenses included by Landlord as Building Tax Expenses
pursuant to the terms of this Lease. Notwithstanding anything to the contrary
contained in this Section 4.2.8 (except as set forth in Section 4.2.8.1, above),
there shall be excluded from Tax Expenses (i) all excess profits taxes,
franchise taxes, gift taxes, capital stock taxes, inheritance and succession
taxes, estate taxes, federal and state income taxes, and other taxes to the
extent applicable to Landlord’s general or net income (as opposed to rents,
receipts or income attributable to operations at the Project), (ii) any items
included as Operating Expenses, and (iii) any items paid by Tenant under
Section 4.5 of this Lease.

 

4.3 Allocation of Direct Expenses. The parties acknowledge that the Building is
a part of a multi-building project and that the costs and expenses incurred in
connection with the Project (i.e. the Direct Expenses) should be shared between
the tenant(s) of the Building and the tenants of the other buildings in the
Project. Accordingly, as set forth in Section 4.2 above. Direct Expenses (which
consists of Operating Expenses and Tax Expenses) are determined annually for the
Project as a whole, and a portion of the Direct Expenses, which portion shall be
determined by Landlord on the basis of the ratios between the rentable square
footage of the Tenant’s Premises to the total rentable square footage of the
Building and the Project, shall be allocated to the tenant(s) of the Building
(as opposed to the tenants of any other buildings in the Project) and such
portion shall be the Direct Expenses for purposes of this Lease. Such portion of
Direct Expenses allocated to the tenant(s) of the Building shall include all
Direct Expenses attributable solely to the Building and an equitable portion of
the Direct Expenses attributable to the Project as a whole. Tenant’s
proportionate share of the Direct Expenses attributable to the Building is
62.87% and Tenant’s proportionate share of the Direct Expenses attributable to
the Project is 18.62%.

 

4.4 Calculation and Payment of Additional Rent. For each Expense Year ending or
commencing within the Lease Term, Tenant shall pay the Direct Expenses to
Landlord, in the manner set forth in Section 4.4.1. below, and as Additional
Rent.

 

  4.4.1 Statement of Actual Direct Expenses and Payment by Tenant. Landlord
shall endeavor to give to Tenant within 150 days following the end of each
Expense Year, a statement (the “Statement”) which shall state the Direct
Expenses incurred or accrued for such preceding Expense Year. Upon receipt of
the Statement for each Expense Year commencing or ending during the Lease Term,
Tenant shall pay, with its next installment of Base Rent due, the full amount of
Direct Expenses for such Expense Year, less the amounts, if any, paid during
such Expense Year as Estimated Expenses (as defined in Section 4.4.2 below) or
Landlord shall credit any overpayment by Tenant against the next installments of
Direct Expenses coming due, or refund to Tenant any such overpayment made in the
last Expense Year of the Lease Term. The failure of Landlord to timely furnish
the Statement for any Expense Year shall not prejudice Landlord or Tenant from
enforcing its rights under this Article 4. Even though the Lease Term has
expired and Tenant has vacated the Premises, when the final determination is
made of Direct Expenses for the Expense Year in which this Lease terminates,
Tenant shall immediately pay to Landlord such amount. The provisions of this
Section 4.4.1 shall survive the expiration or earlier termination of the Lease
Term.

 

  4.4.2 Statement of Estimated Direct Expenses. In addition, Landlord shall
endeavor to give Tenant a yearly expense estimate statement (the “Estimate
Statement”) which shall set forth Landlord’s reasonable estimate (the
“Estimate”) of the total amount of Direct Expenses for the then-current Expense
Year (the “Estimated Expenses”). The failure of

 

-13-



--------------------------------------------------------------------------------

Landlord to timely furnish the Estimate Statement for any Expense Year shall not
preclude Landlord from enforcing its rights to collect any Estimated Expenses
under this Article 4, nor shall Landlord be prohibited from revising any
Estimate Statement or Estimated Expenses theretofore delivered to the extent
necessary. Thereafter, Tenant shall pay, with its next installment of Base Rent
due, a fraction of the Estimated Expenses for the then-current Expense Year
(reduced by any amounts paid pursuant to the next to last sentence of this
Section 4.4.2). Such fraction shall have as its numerator the number of months
which have elapsed in such current Expense Year, including the month of such
payment, and twelve (12) as its denominator. Until a new Estimate Statement is
furnished (which Landlord shall have the right to deliver to Tenant at any
time), Tenant shall pay monthly, with the monthly Base Rent installments, an
amount equal to one-twelfth (1/12) of the total Estimated Expenses set forth in
the previous Estimate Statement delivered by Landlord to Tenant.

Notwithstanding the foregoing, with respect to any Tax Expenses or any other
Operating Expenses that are payable by Landlord in installments less frequent
that monthly or as a lump sum, Landlord may require that Tenant pay its Direct
Expense portion thereof in the same installments or as a lump sum prior to when
the same are due and payable by Landlord.

During the Lease Term, Tenant may review, at Tenant’s sole cost and expense, the
books and records supporting such Statement in an office of Landlord, or
Landlord’s agent, during normal business hours, upon giving Landlord five
(5) days advance written notice within ninety (90) days after receipt of such
Statement, but in no event more often than once in any one (1) year period,
subject to execution of a confidentiality agreement acceptable to Landlord, and
provided that if Tenant utilizes an independent accountant to perform such
review it shall be certified public accounting firm which is reasonably
acceptable to Landlord, is not compensated on a contingency basis and is also
subject to such confidentiality agreement. If Tenant fails to object to
Landlord’s Statement of actual Direct Expenses within one hundred eighty
(180) days after receipt, or if any such objection fails to state with
specificity the reason for the objection, Tenant shall be deemed to have
approved such Statement and shall have no further right to object to or contest
such Statement. If Landlord and Tenant determine that Direct Expenses are less
than reported by Landlord, Landlord shall credit the overpayment by Tenant
against the then next due payments to be made by Tenant under this Section 4.4.
or, if this Lease has terminated, refund the difference in cash. If Landlord and
Tenant determine that the Direct Expenses are greater than reported by Landlord,
Tenant shall pay the deficiency to Landlord as additional rent in one lump sum
within thirty (30) days following such determination.

 

4.5 Taxes and Other Charges for Which Tenant Is Directly Responsible.

 

  4.5.1 Tenant shall be liable for and shall pay ten (10) days before
delinquency, taxes levied against Tenant’s equipment, furniture, fixtures and
any other personal property located in or about the Premises. If any such taxes
on Tenant’s equipment, furniture, fixtures and any other personal property are
levied against Landlord or Landlord’s property or if the assessed value of
Landlord’s property is increased by the inclusion therein of a value placed upon
such equipment, furniture, fixtures or any other personal property and if
Landlord pays the taxes based upon such increased assessment, which Landlord
shall have the right to do regardless of the validity thereof but only under
proper protest if requested by Tenant, Tenant shall upon demand repay to
Landlord the taxes so levied against Landlord or the proportion of such taxes
resulting from such increase in the assessment, as the case may be.

 

-14-



--------------------------------------------------------------------------------

  4.5.2 Intentionally Omitted.

 

  4.5.3 Notwithstanding any contrary provision herein, Tenant shall pay prior to
delinquency any (i) rent tax or sales tax, service tax, transfer tax or value
added tax, or any other applicable tax on the rent or services herein or
otherwise respecting this Lease, (ii) taxes assessed upon or with respect to the
possession, leasing, operation, management, maintenance, alteration, repair, use
or occupancy by Tenant of the Premises or any portion of the Project, including
the Project parking facility; or (iii) taxes assessed upon this transaction or
any document to which Tenant is a party creating or transferring an interest or
an estate in the Premises.

ARTICLE 5

USE OF PREMISES

 

5.1 Permitted Use. Tenant shall use the Premises solely for the Permitted Use
set forth in Section 5 of the Summary and Tenant shall not use or permit the
Premises or the Project to be used for any other purpose or purposes whatsoever
without the prior written consent of Landlord, which may be withheld in
Landlord’s sole discretion.

 

5.2 Prohibited Uses. The uses prohibited under this Lease shall include, without
limitation, use of the Premises or a portion thereof for (i) offices of any
agency or bureau of the United States or any state or political subdivision
thereof; (ii) offices or agencies of any foreign governmental or political
subdivision thereof; (iii) offices of any health care professionals or service
organization; (iv) schools or other training facilities which are not ancillary
to corporate, executive or professional office use; (v) retail or restaurant
uses; or (vi) broadcast communications firms such as radio and/or television
stations. Tenant shall not allow occupancy density of use of the Premises which
is greater than the average density of the other tenants of the Building. Tenant
further covenants and agrees that Tenant shall not use, or suffer or permit any
person or persons to use, the Premises or any part thereof for any use or
purpose contrary to the provisions of the Rules and Regulations set forth in
Exhibit C. attached hereto, or in violation of the laws of the United States of
America, the State of California, or the ordinances, regulations or requirements
of the local municipal or county governing body or other lawful authorities
having jurisdiction over the Project) including, without limitation, any such
laws, ordinances, regulations or requirements relating to Hazardous Materials
(as defined in Article 22 hereof). Tenant shall not do or permit anything to be
done in or about the Premises which will in any way damage the reputation of the
Project or obstruct or interfere with the rights of other tenants or occupants
of the Building, or injure or annoy them or use or allow the Premises to be used
for any improper, unlawful or objectionable purpose, nor shall Tenant cause,
maintain or permit any nuisance in, on or about the Premises. Tenant shall
comply with all recorded covenants, conditions, and restrictions now or
hereafter affecting the Project.

 

5.3 CC&Rs. Tenant shall comply with all recorded covenants, conditions, and
restrictions currently affecting the Project. Additionally, Tenant acknowledges
that the Project may be subject to any future covenants, conditions, and
restrictions (the “CC&Rs”) which Landlord, in Landlord’s discretion, deems
reasonably necessary or desirable, and Tenant agrees that this Lease shall be
subject and subordinate to such CC&Rs. Landlord shall have the right to require
Tenant to execute and acknowledge, within fifteen (15) business days of a
request by Landlord, a “Recognition of Covenants, Conditions, and Restriction,”
in a form substantially similar to that attached hereto as Exhibit E, agreeing
to and acknowledging the CC&Rs.

 

-15-



--------------------------------------------------------------------------------

ARTICLE 6

SERVICES AND UTILITIES

 

6.1 In General. Except with respect to the obligations of Landlord under
Section 6.3 below, Tenant will be responsible, at its sole cost and expense, for
the furnishing of all services and utilities to the Premises, including, but not
limited to heating, ventilation and air-conditioning, electricity, water,
telephone, janitorial and interior Building security services. All such
utilities shall be separately metered to the Premises.

 

6.2 Interruption of Use. Except as provided in Article 11 of this Lease. Tenant
agrees that Landlord shall not be liable for damages, by abatement of Rent or
otherwise, for failure of Tenant to receive any service (including telephone and
telecommunication services) or utility for any reason whatsoever, or for any
diminution in the quality or quantity thereof, and such failures or delays or
diminution shall never be deemed to constitute an eviction or disturbance of
Tenant’s use and possession of the Premises or relieve Tenant from paying Rent
or performing any of its obligations under this Lease, except as provided in
this Lease to the contrary. Furthermore, Landlord shall not be liable under any
circumstances for a loss of, or injury to, property or for injury to, or
interference with, Tenant’s business, including, without limitation, loss of
profits, however occurring, through or in connection with or incidental or any
such failure of Tenant to receive any services or utilities.

 

6.3 No Obligation. Provided that Landlord agrees to provide initial utility
infrastructure to the Project, including, without limitation, electricity, gas,
telephone, water and sewage infrastructure, Landlord shall have no obligation to
provide any services or utilities to the Building, including, but not limited to
heating, ventilation and air-conditioning, electricity, water, telephone,
janitorial and interior Building security services or to pay any hook-up or
connection fees relating to such utilities for Tenant.

ARTICLE 7

REPAIRS

Landlord shall maintain and repair the structural portions of the Building,
including the foundation, floor/ceiling slabs, roof structure, curtain wall,
exterior glass and mullions. columns, beams, and shafts (including elevator
shafts) (collectively, “Building Structure”) at Landlord’s expense, in good
order, condition and repair. At Tenant’s expense, as a part of Operating
Expenses payable by Tenant hereunder, Landlord shall maintain and repair the
mechanical, electrical, life safety, plumbing, sprinkler systems and HVAC
systems in the Building (collectively, “Systems and Equipment”), the roof and
roof membrane, and all Common Areas in good order, condition and repair. Tenant
shall, at Tenant’s own expense, pursuant to the terms of this Lease, including
without limitation Article 8 hereof, keep the Premises, including all
improvements, fixtures and furnishings therein, and the floor or floors of the
Building on which the Premises are located (other than floor slabs), in good
order, repair and condition at all times during the Lease Term. In addition,
Tenant shall, at Tenant’s own expense, but under the supervision and subject to
the prior approval of Landlord, and within any reasonable period of time
specified by Landlord, pursuant to the terms of this Lease, including without
limitation Article 8 hereof, promptly and adequately repair all damage to the
Premises (including, without limitation, any glass windows broken by Tenant),
and replace or repair all damaged, broken, or worn fixtures and appurtenances,
except for damage caused

 

-16-



--------------------------------------------------------------------------------

by ordinary wear and tear or beyond the reasonable control of Tenant; provided
however, that, at Landlord’s option, or if Tenant fails to make such repairs.
Landlord may, but need not, make such repairs and replacements, and Tenant shall
pay Landlord the cost thereof, including a percentage of the cost thereof (to be
uniformly established for the Building and/or the Project) sufficient to
reimburse Landlord for all overhead, general conditions, fees and other costs or
expenses arising from Landlord’s involvement with such repairs and replacements
forthwith upon being billed for same. Landlord may, but shall not be required
to, enter the Premises at all reasonable times to make such repairs that Tenant
has failed to perform as aforesaid or any alterations, improvements or additions
to the Premises or to the Project or to any equipment located in the Project as
Landlord shall desire or deem necessary or as Landlord may be required to do by
governmental or quasi-governmental authority or court order or decree. Tenant
hereby waives any and all rights under and benefits of subsection 1 of
Section 1932 and Sections 1941 and 1942 of the California Civil Code or under
any similar law, statute, or ordinance now or hereafter in effect.

ARTICLE 8

ADDITIONS AND ALTERATIONS

 

8.1 Landlord’s Consent to Tenant Alterations/Improvements. Tenant may not make
any improvements, alterations, additions or changes to the Premises or any
mechanical, plumbing or HVAC facilities or systems pertaining to the Premises
(collectively, the “Alterations/Improvements”) without first procuring the prior
written consent of Landlord to such Alterations/Improvements, which consent
shall be requested by Tenant not less than thirty (30) days prior to the
commencement thereof, and which consent shall not be unreasonably withheld,
conditioned or delayed by Landlord, provided it shall be deemed reasonable for
Landlord to withhold its consent to any Alteration which adversely affects the
structural portions or the systems or equipment of the Building or is visible
from the exterior of the Building.

Any request from Tenant for Landlord’s consent to any proposed
Alterations/Improvements shall be accompanied by plans and specifications for
such Alterations/Improvements and the name of the general contractor that Tenant
proposes to use for the constructions and installation thereof. Landlord shall
provide its consent to or disapproval of such proposed Alterations/Improvements
within ten (10) business days following receipt of the Tenant’s consent request
and the aforesaid plans, specifications, and contractor designation. If Landlord
fails to provide its consent or disapproval within the aforesaid ten
(10) business days, then Landlord shall be deemed to have approved of such
Alterations/Improvements, provided that the construction and installation
thereof shall otherwise be carried-out in accordance with and subject to the
terms and provisions of this Article 8.

Landlord hereby approves the initial Alterations/Improvements that Tenant
intends to perform in the Premises as more fully shown in the plans and
specifications referenced on Exhibit F attached hereto and made a part hereof,
and Landlord further agrees that none of such initial Alterations/Improvements
shall be required to be removed at the end of the Term.

 

8.2 Manner of Construction. Landlord may impose, as a condition of its consent
to any and all Alterations/Improvements or repairs of the Premises or about the
Premises, such requirements as Landlord or any beneficiary (a “Lender”) of a
mortgage, deed of trust, or other security device executed by Landlord and
affecting all or any portion of the Project in its sole discretion may deem
desirable, including, but not limited to, (a) the requirement that Landlord
approve Tenant’s contractor or that Tenant utilize for only contractors,
subcontractors, materials, mechanics and materialmen selected by Tenant from a
list provided and approved by Landlord, the requirement that upon Landlord’s
request and/or (b) Tenant shall, at Tenant’s expense, remove such

 

-17-



--------------------------------------------------------------------------------

Alterations/Improvements upon the expiration or any early termination of the
Lease Term. If such Alterations/Improvements will involve the use of or disturb
Hazardous Materials existing in the Premises, Tenant shall comply with
Landlord’s rules and regulations concerning such Hazardous Materials. Tenant
shall construct such Alterations/Improvements and perform such repairs in a good
and workmanlike manner, in conformance with any and all applicable federal,
state, county or municipal laws, rules and regulations and pursuant to a valid
building permit, issued by the City of Fremont, all in conformance with
Landlord’s construction rules and regulations. In the event Tenant performs any
Alterations/Improvements in the Premises which require or give rise to
governmentally required changes to the “Base Building,” as that term is defined
below, then Landlord shall, at Tenant’s expense, make such changes to the Base
Building. The “Base Building” shall include the Building Structure, and the
public restrooms and the Systems and Equipment. In performing the work of any
such Alterations/Improvements, Tenant shall have the work performed in such
manner so as not to obstruct access to the Project or any portion thereof, by
any other tenant of the Project, and so as not to obstruct the business of
Landlord or other tenants in the Project. Tenant shall not use (and upon notice
from Landlord shall cease using) contractors, services, workmen, labor,
materials or equipment that, in Landlord’s reasonable judgment, would disturb
labor harmony with the workforce or trades engaged in performing other work,
labor or services in or about the Building or the Common Areas. In addition to
Tenant’s obligations under Article 9 of this Lease, upon completion of any
Alterations/Improvements, Tenant agrees to cause a Notice of Completion to be
recorded in the office of the Recorder of the County of Alameda in accordance
with Section 3093 of the Civil Code of the State of California or any successor
statute, and Tenant shall deliver to the Project management office a
reproducible copy of the “as built” drawings of the Alterations/Improvements as
well as all permits, approvals and other documents issued by any governmental
agency in connection with the Alterations/Improvements.

 

8.3 Payment for TI Costs.

 

  8.3.1. Subject to Section 8.3.2. below, all costs and expenses incurred by
Tenant with respect to the design, permitting, insuring, and
construction/installation of any Alterations/Improvements (collectively, “TI
Costs”) shall be borne by Tenant and shall be paid by Tenant when due and
otherwise at such time so as to avoid the imposition of any lien or other claim
upon the Premises and/or Building.

 

  8.3.2. If Landlord has provided its consent to any Alterations/Improvements,
then, at the request of Tenant. Landlord shall provide to Tenant a portion of
the Tenant Improvement Allowance equal to the TI Costs and expenses incurred by
Tenant with respect to the Alterations/Improvements for which Landlord has
provided its consent. The Tenant Improvement Allowance shall be advanced by
Landlord to Tenant only upon the satisfaction of all of the following
conditions:

 

  i. The Alterations/Improvements have been completed in accordance with the
plans and specifications therefor that have been approved by Landlord and
otherwise in compliance with all of the applicable terms and provisions of this
Article 8:

 

  ii. The Alterations/Improvements have been inspected and approved by the City
and/or any other public agency or body having permit or other authority over the
subject Alterations/Improvements, and, if required, any certificates of
occupancy or use have been issued by the City and/or any other public agency or
body;

 

-18-



--------------------------------------------------------------------------------

  iii. All TI Costs have been paid by Tenant and no mechanic liens, claims, or
stop-notices have been filed or issued by any contractor or other party involved
in the design and/or construction of the subject Alterations/Improvements;

 

  iv. Landlord has reviewed all contracts, invoices, purchase orders, and other
evidence of the TI Costs incurred by Tenant with respect to the subject
Alterations/Improvements; and,

 

  v. Landlord has inspected and reasonably approved of the
Alterations/Improvements as constructed and/or installed.

 

  8.3.3 If Landlord shall fail to pay any amounts of the Tenant Improvement
Allowance or the Additional Tenant Improvement Allowance as and when required
under this Section 8.3 and if such failure shall continue for more than thirty
(30) days after written notice from Tenant, such unpaid amount shall be
amortized over the remaining Term of this Lease, with interest on the
unamortized amount from time to time at the rate provided in Article 25 below,
and Tenant shall have the right to offset from the monthly payments of Base Rent
and Additional Rent due hereunder the monthly installment thereof until such
past due amounts have been fully satisfied or until Landlord has paid to Tenant
any remaining unamortized principal and interest.

 

  8.3.4 If Tenant elects lo use the Additional Tenant improvement Allowance, or
any portion. thereof, Tenant shall be obligated to pay to Landlord TI Allowance
Rent as more particularly provided in Section 3.2 above.

 

8.4 Construction Insurance. In addition to the requirements of Article 10 of
this Lease, in the event that Tenant makes any Alterations/Improvements, prior
to the commencement of such Alterations/Improvements. Tenant shall provide
Landlord with evidence that Tenant carries “Builder’s All Risk” insurance in an
amount approved by Landlord covering the construction of such
Alterations/Improvements, and such other insurance as Landlord may require, it
being understood and agreed that all of such Alterations/Improvements shall be
insured by Tenant pursuant to Article 10 of this Lease immediately upon
completion thereof. In addition, Landlord may, in its discretion, require Tenant
to obtain a lien and completion bond or some alternate form of security
satisfactory to Landlord in an amount sufficient to ensure the lien-free
completion of such Alterations/Improvements and naming Landlord as a co-obligee.

 

8.5 Landlord’s Property. All Alterations/Improvements, improvements, fixtures,
equipment and/or appurtenances which may be installed or placed in or about the
Premises, from time to time, shall be at the sole cost of Tenant and shall be
and become the property of Landlord, except that Tenant may remove any
Alterations/Improvements, improvements, fixtures and/or equipment which Tenant
can substantiate to Landlord have not been paid for with any Tenant improvement
allowance funds provided to Tenant by Landlord, provided Tenant repairs any
damage to the Premises and Building caused by such removal and returns the
affected portion of the Premises to a standard base building condition as
determined by Landlord.

Furthermore, Landlord may, by written notice to Tenant at the time that Landlord
is consenting to any Alterations/Improvements, require Tenant, at Tenant’s
expense, to remove the subject Alterations/Improvements upon the expiration or
earlier termination of this Lease, and to repair any damage to the Premises,
Building and Project caused by such removal and return the affected portion of
the Premises to a standard base building condition as determined by Landlord. In
addition, as to any Alterations/Improvements which have been constructed or
installed without

 

-19-



--------------------------------------------------------------------------------

Landlord’s consent, Landlord may, by written notice to Tenant upon or prior to
the expiration or earlier termination of this Lease, require Tenant, at Tenant’s
expense, to remove the subject Alterations/Improvements upon the expiration or
earlier termination of this Lease, and to repair any damage to the Premises,
Building and Project caused by such removal and return the affected portion of
the Premises to a standard base building condition as determined by Landlord.

If Tenant fails to complete any removal that may be required by Landlord herein
and/or to repair any damage caused by such required removal or by any other
removal carried-out by Tenant and return the affected portion of the Premises or
Building to a standard base building condition as determined by Landlord, then
at Landlord’s option, either (A) Tenant shall be deemed to be holding over in
the Premises and Rent shall continue to accrue in accordance with the terms of
Article 16. below, until such work shall be completed, and/or (B) Landlord may
carry-out such removal and may charge the cost thereof to Tenant. Tenant hereby
protects, defends, indemnifies and holds Landlord harmless from any liability,
cost, obligation, expense or claim of lien in any manner relating to the
installation, placement, removal or financing of any such
Alterations/Improvements and any other improvements, fixtures and/or equipment
of Tenant in, on or about the Premises. Building and Project, which obligations
of Tenant shall survive the expiration or earlier termination of this Lease.

ARTICLE 9

COVENANT AGAINST LIENS

Tenant shall keep the Project and Premises free from any liens or encumbrances
arising out of the work performed, materials furnished or obligations incurred
by or on behalf of Tenant (including, without limitation, the construction
and/or installation of any Alterations/Improvements), and shall protect, defend,
indemnify and hold Landlord harmless from and against any claims, liabilities,
judgments or costs (including, without limitation, reasonable attorneys’ fees
and costs) arising out of same or in connection therewith. Tenant shall give
Landlord notice at least twenty (20) days prior to the commencement of any such
work on the Premises (or such additional time as may be necessary under
applicable laws) to afford Landlord the opportunity of posting and recording
appropriate notices of non-responsibility. Tenant shall remove any such lien or
encumbrance by bond or otherwise within ten (10) days after notice by Landlord,
and if Tenant shall fail to do so, Landlord may pay the amount necessary to
remove such lien or encumbrance, without being responsible for investigating the
validity thereof. The amount so paid shall be deemed Additional Rent under this
Lease payable upon demand, without limitation as to other remedies available to
Landlord under this Lease. Nothing contained in this Lease shall authorize
Tenant to do any act which shall subject Landlord’s title to the Building or
Premises to any liens or encumbrances whether claimed by operation of law or
express or implied contract. Any claim to a lien or encumbrance upon the
Building or Premises arising in connection with any such work or respecting the
Premises not performed by or at the request of Landlord shall be null and void,
or at Landlord’s option shall attach only against Tenant’s interest in the
Premises and shall in all respects be subordinate to Landlord’s title to the
Project, Building and Premises.

ARTICLE 10

INSURANCE

 

10.1 Indemnification and Waiver. Tenant hereby assumes all risk of damage to
property or injury to persons in, upon or about the Premises from any cause
whatsoever and agrees that Landlord, its partners, members, subpartners and
their respective directors, officers, agents, servants, employees, and
independent contractors (collectively, “Landlord Parties”) shall not be liable

 

-20-



--------------------------------------------------------------------------------

for, and are hereby released from any responsibility for, any damage either to
person or property or resulting from the loss of use thereof, which damage is
sustained by Tenant or by other persons claiming through Tenant, in all cases
except to the extent caused by or arising as a result of the negligence or
willful misconduct of Landlord or any Landlord Parties. Tenant shall indemnify,
defend, protect, and hold harmless the Landlord Parties from any and all loss,
cost, damage, expense, claim, and liability (including without limitation court
costs and reasonable attorneys’ fees) incurred in connection with or arising
from any cause in, on or about the Premises, any acts, omissions or negligence
of Tenant or of any person claiming by, through or under Tenant, or of the
contractors, agents, servants, employees, invitees, guests or licensees of
Tenant or any such person, in, on or about the Project or any breach of the
terms of this Lease, either prior to, during, or after the expiration of the
Lease Term, provided that the terms of the foregoing indemnity shall not apply
to the negligence or willful misconduct of Landlord or any Landlord Parties.
Should Landlord be named as a defendant in any suit brought against Tenant in
connection with or arising out of Tenant’s occupancy of the Premises, Tenant
shall pay to Landlord its costs and expenses incurred in such suit, including
without limitation, its actual professional fees such as appraisers’,
accountants’ and attorneys’ fees. Further, Tenant’s agreement to indemnify
Landlord pursuant to this Section 10.1 is not intended and shall not relieve any
insurance carrier of its obligations under policies required to be carried by
Tenant pursuant to the provisions of this Lease, to the extent such policies
cover the matters subject to Tenant’s indemnification obligations; nor shall
they supersede any inconsistent agreement of the parties set forth in any other
provision of this Lease. The provisions of this Section 10.1 shall survive the
expiration or sooner termination of this Lease with respect to any claims or
liability arising in connection with any event occurring prior to such
expiration or termination.

 

10.2 Tenant’s Compliance With Landlord’s Fire and Casualty Insurance. Tenant
shall, at Tenant’s expense, comply with all insurance company requirements
pertaining to the use of the Premises. If Tenant’s conduct or use of the
Premises causes any increase in the premium for such insurance policies then
Tenant shall reimburse Landlord for any such increase. Tenant, at Tenant’s
expense, shall comply with all rules, orders, regulations or requirements of the
American Insurance Association (formerly the National Board of Fire
Underwriters) and with any similar body.

 

10.3 Tenant’s Insurance. Tenant shall maintain the following coverages in the
following amounts.

 

  10.3.1 Commercial General Liability Insurance covering the insured against
claims of bodily injury, personal injury and property damage (including loss of
use thereof) arising out of Tenant’s operations, and contractual liabilities
(covering the performance by Tenant of its indemnity agreements) including a
Broad Form endorsement covering the insuring provisions of this Lease and the
performance by Tenant of the indemnity agreements set forth in Section 10.1 of
this Lease, for limits of liability not less than:

 

Bodily Injury and

   $5,000,000 each occurrence

Property Damage Liability

   $5,000,000 annual aggregate

Personal Injury Liability

   $5,000,000 each occurrence    $5,000,000 annual aggregate    0% Insured’s
participation

 

  10.3.2 Physical Damage Insurance covering (i) all office furniture, business
and trade fixtures, office equipment, free-standing cabinet work, movable
partitions, merchandise and all other items of Tenant’s property on the Premises
installed by, for, or at the expense of

 

-21-



--------------------------------------------------------------------------------

Tenant, (ii) the “Tenant Improvements,” as that term is defined in Section 2.1
of the Tenant Work Letter, and any other improvements which exist in the
Premises as of the Lease Commencement Date (excluding the Base Building) (the
“Original Improvements”), and (iii) and all other improvements, alterations and
additions to the Premises. Such insurance shall be written on an “all risks” of
physical loss or damage basis, for the full replacement cost value (subject to
reasonable deductible amounts) new without deduction for depreciation of the
covered items and in amounts that meet any co-insurance clauses of the policies
of insurance and shall include coverage for damage or other loss caused by fire
or other peril including, but not limited to, vandalism and malicious mischief,
theft, water damage of any type, including sprinkler leakage, bursting or
stoppage of pipes, and explosion, and providing business interruption coverage
for a period of one year.

 

  10.3.3 Worker’s Compensation and Employer’s Liability or other similar
insurance pursuant to all applicable state and local statutes and regulations.

 

  10.3.4 Comprehensive Automobile Liability coverage in the following amounts:

 

Bodily Injury

   $250,000 per person: $500,000 per occurrence

Property Damage

   $100,000 per occurrence

 

10.4 Form of Policies. The minimum limits of policies of insurance required of
Tenant under this Lease shall in no event limit the liability of Tenant under
this Lease. Such insurance shall (i) name Landlord, and any other party the
Landlord so specifies, as an additional insured, including Landlord’s managing
agent, if any; (ii) specifically cover the liability assumed by Tenant under
this Lease, including, but not limited to, Tenant’s obligations under
Section 10.1 of this Lease, as an insured contract; (iii) be issued by an
insurance company having a rating of not less than A-X in Best’s Insurance Guide
or which is otherwise acceptable to Landlord and licensed to do business in the
State of California; (iv) be primary insurance as to all claims thereunder and
provide that any insurance carried by Landlord is excess and is non-contributing
with any insurance requirement of Tenant; (v) be in form and content reasonably
acceptable to Landlord; and (vi) provide that said insurance shall not be
canceled or coverage changed unless thirty (30) days’ prior written notice shall
have been given to Landlord and any mortgagee of Landlord. Tenant shall deliver
said policy or policies or certificates thereof to Landlord on or before the
Lease Commencement Date and at least thirty (30) days before the expiration
dates thereof. In the event Tenant shall fail to procure such insurance, or to
deliver such policies or certificate, Landlord may, at its option, procure such
policies for the account of Tenant, and the cost thereof shall be paid to
Landlord within five (5) days after delivery to Tenant of bills therefor.

 

10.5 Subrogation. Landlord and Tenant intend that their respective property loss
risks shall be borne by reasonable insurance carriers to the extent above
provided, and Landlord and Tenant hereby agree to look solely to, and seek
recovery only from, their respective insurance carriers in the event of a
property loss to the extent that such coverage is agreed to be provided
hereunder. The parties each hereby waive all rights and claims against each
other for such losses, and waive all rights of subrogation of their respective
insurers, provided such waiver of subrogation shall not affect the right to the
insured to recover thereunder. The parties agree that their respective insurance
policies are now, or shall be, endorsed such that the waiver of subrogation
shall not affect the right of the insured to recover thereunder; and the Tenant
agrees that its insurance policy is now, or shall be, endorsed such that the
waiver of claims under Section 10.1 hereunder shall not affect the right of the
insured to recover thereunder.

 

-22-



--------------------------------------------------------------------------------

10.6 Additional Insurance Obligations. Tenant shall carry and maintain during
the entire Lease Term, at Tenant’s sole cost and expense, increased amounts of
the insurance required to be carried by Tenant pursuant to this Article 10 and
such other reasonable types of insurance coverage and in such reasonable amounts
covering the Premises and Tenant’s operations therein, as may be reasonably
requested by Landlord.

ARTICLE 11

DAMAGE AND DESTRUCTION

 

11.1 Repair of Damage to Premises by Landlord. Tenant shall promptly notify
Landlord of any damage to the Premises resulting from fire or any other
casualty. If the Premises or any Common Areas serving or providing access to the
Premises shall be damaged by fire or other casualty, Landlord shall promptly and
diligently, subject to reasonable delays for insurance adjustment or other
matters beyond Landlord’s reasonable control, and subject to all other terms of
this Article 11, restore the Base Building and such Common Areas. Such
restoration shall be to substantially the same condition of the Base Building
and the Common Areas prior to the casualty, except for modifications required by
zoning and building codes and other laws or by the holder of a mortgage on the
Building or Project or any other modifications to the Common Areas deemed
desirable by Landlord, provided that access to the Premises and any common
restrooms serving the Premises shall not be materially impaired. Upon the
occurrence of any damage to the Premises, Tenant shall repair any injury or
damage to the Tenant Improvements, the Original Improvements,
Alterations/Improvements, and shall return the same to the condition in which
they existed immediately prior to the casualty; provided that if the cost of
such repair by Tenant exceeds the amount of insurance proceeds received from
Tenant’s insurance carrier, the cost of such repairs shall be paid by Tenant.
Prior to the commencement of construction, Tenant shall submit to Landlord, for
Landlord’s review and approval, all plans, specifications and working drawings
relating thereto. Landlord shall not be liable for any inconvenience or
annoyance to Tenant or its visitors, or injury to Tenant’s business resulting in
any way from such damage or the repair thereof.

 

11.2 Landlord’s Option to Repair. Notwithstanding the terms of Section 11.1 of
this Lease, Landlord may elect not to rebuild and/or restore the Building and/or
Project, and instead terminate this Lease, by notifying Tenant in writing of
such termination within sixty (60) days after the date of discovery of the
damage, such notice to include a termination date giving Tenant sixty (60) days
to vacate the Premises, but Landlord may so elect only if the Building or
Project shall be damaged by fire or other casualty or cause, whether or not the
Premises are affected, and one or more of the following conditions is present:
(i) in Landlord’s reasonable judgment, repairs cannot reasonably be completed
within one hundred eighty (180) days after the date of discovery of the damage
(when such repairs are made without the payment of overtime or other premiums);
(ii) the holder of any mortgage on the Building or Project or ground lessor with
respect to the Building or Project shall require that the insurance proceeds or
any portion thereof be used to retire the mortgage debt, or shall terminate the
ground lease, as the case may be; (iii) the damage is not fully covered by
Landlord’s insurance policies; or (iv) the damage occurs during the last twelve
(12) months of the Lease Term. Upon any termination of the Lease pursuant to
this Section 11.2, provided that Landlord has previously paid the Tenant
Improvement Allowance in full, provided that Tenant shall receive insurance
proceeds allocable to the initial improvements installed by Tenant in the
Premises, Landlord shall be entitled to receive a portion of such proceeds equal
to the unamortized amount of the Tenant Improvement Allowance as of the date of
termination of the Lease.

 

-23-



--------------------------------------------------------------------------------

11.3 Tenant’s Option to Terminate. Tenant may also elect to terminate this Lease
by written notice to Landlord within sixty (60) days after the date of discovery
of the damage under the conditions set forth in clauses (i)-(iii) of
Section 11.2 above. If the Lease is not terminated as provided in this Article
11 above, then if, for any reason. Landlord’s restoration work shall not be
substantially completed within thirty (30) days after the expiration of the date
originally estimated for restoration by Landlord, Tenant shall have the right to
terminate this Lease by giving notice to Landlord thereof within thirty
(30) days after the expiration of such thirty (30) day period provided that such
restoration is not completed within such period. This Lease shall cease and come
to an end without further liability or obligation on the part of either party,
except for any liabilities or obligations that expressly survive the expiration
or other termination of this Lease, thirty (30) days after such giving of notice
by Tenant unless, within such thirty-day period, Landlord substantially
completes such restoration.

 

11.4 Waiver of Statutory Provisions. The provisions of this Lease, including
this Article 11, constitute an express agreement between Landlord and Tenant
with respect to any and all damage to, or destruction of, all or any part of the
Premises, the Building or the Project, and any statute or regulation of the
State of California, including, without limitation, Sections 1932(2) and 1933(4)
of the California Civil Code, with respect to any rights or obligations
concerning damage or destruction in the absence of an express agreement between
the parties, and any other statute or regulation, now or hereafter in effect,
shall have no application to this Lease or any damage or destruction to all or
any part of the Premises, the Building or the Project.

ARTICLE 12

NONWAIVER

No provision of this Lease shall be deemed waived by either party hereto unless
expressly waived in a writing signed thereby. The waiver by either party hereto
of any breach of any term, covenant or condition herein contained shall not be
deemed to be a waiver of any subsequent breach of same or any other term,
covenant or condition herein contained. The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular Rent so accepted, regardless of
Landlord’s knowledge of such preceding breach at the time of acceptance of such
Rent. No acceptance of a lesser amount than the Rent herein stipulated shall be
deemed a waiver of Landlord’s right to receive the full amount due, nor shall
any endorsement or statement on any check or payment or any letter accompanying
such check or payment be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord’s right to recover
the full amount due. No receipt of monies by Landlord from Tenant after the
termination of this Lease shall in any way alter the length of the Lease Term or
of Tenant’s right of possession hereunder, or after the giving of any notice
shall reinstate, continue or extend the Lease Term or affect any notice given
Tenant prior to the receipt of such monies, it being agreed that after the
service of notice or the commencement of a suit, or after final judgment for
possession of the Premises, Landlord may receive and collect any Rent due, and
the payment of said Rent shall not waive or affect said notice, suit or
judgment.

 

-24-



--------------------------------------------------------------------------------

ARTICLE 13

CONDEMNATION

If the whole or any part of the Premises, Building or Project shall be taken by
power of eminent domain or condemned by any competent authority for any public
or quasi-public use or purpose, or if any adjacent property or street shall be
so taken or condemned, or reconfigured or vacated by such authority in such
manner as to require the use, reconstruction or remodeling of any part of the
Premises, Building or Project, or if Landlord shall grant a deed or other
instrument in lieu of such taking by eminent domain or condemnation, Landlord
shall have the option to terminate this Lease effective as of the date
possession is required to be surrendered to the authority. If more than
twenty-five percent (25%) of the rentable square feet of the Premises is taken,
or if access to the Premises is substantially impaired, in each case for a
period in excess of one hundred eighty (180) days, Tenant shall have the option
to terminate this Lease effective as of the date possession is required to be
surrendered to the authority. Tenant shall not because of such taking assert any
claim against Landlord or the authority for any compensation because of such
taking and Landlord shall be entitled to the entire award or payment in
connection therewith, except that Tenant shall have the right to file any
separate claim available to Tenant for any taking of Tenant’s personal property
and fixtures belonging to Tenant and removable by Tenant upon expiration of the
Lease Term pursuant to the terms of this Lease, and for moving expenses, so long
as such claims do not diminish the award available to Landlord, its ground
lessor with respect to the Building or Project or its mortgagee, and such claim
is payable separately to Tenant. All Rent shall be apportioned as of the date of
such termination. If any part of the Premises shall be taken, and this Lease
shall not be so terminated, the Rent shall be proportionately abated. Tenant
hereby waives any and all rights it might otherwise have pursuant to
Section 1265.130 of The California Code of Civil Procedure. Notwithstanding
anything to the contrary contained in this Article 13, in the event of a
temporary taking of all or any portion of the Premises for a period of one
hundred and eighty (180) days or less, then this Lease shall not terminate but
the Base Rent and the Additional Rent shall be abated for the period of such
taking in proportion to the ratio that the amount of rentable square feet of the
Premises taken bears to the total rentable square feet of the Premises. Landlord
shall be entitled to receive the entire award made in connection with any such
temporary taking.

ARTICLE 14

ASSIGNMENT AND SUBLETTING

 

14.1

Transfers. Tenant shall not, without the prior written consent of Landlord,
assign, mortgage, pledge, hypothecate, encumber, or permit any lien to attach
to, or otherwise transfer, this Lease or any interest hereunder, permit any
assignment, or other transfer of this Lease or any interest hereunder by
operation of law, sublet the Premises or any part thereof, or enter into any
license or concession agreements or otherwise permit the occupancy or use of the
Premises or any part thereof by any persons other than Tenant and its employees
and contractors (all of the foregoing are hereinafter sometimes referred to
collectively as “Transfers” and any person to whom any Transfer is made or
sought to be made is hereinafter sometimes referred to as a “Transferee”). If
Tenant desires Landlord’s consent to any Transfer. Tenant shall notify Landlord
in writing, which notice (the “Transfer Notice”) shall include (i) the proposed
effective date of the Transfer, which shall not be less than thirty (30) days
nor more than one hundred eighty (180) days after the date of delivery of the
Transfer Notice, (ii) a description of the portion of the Premises to be
transferred (the “Subject Space”), (iii) all of the terms of the proposed
Transfer and the consideration therefor, in connection with such Transfer, the
name and address of the proposed Transferee, and a copy of all existing executed
and/or proposed documentation pertaining to the proposed Transfer, including all
existing operative documents to be executed to evidence such Transfer or the
agreements incidental or related to such Transfer, provided that Landlord shall
have the right to require Tenant to utilize Landlord’s standard Transfer
documents in connection with the documentation of such Transfer, (iv) current
financial statements of the proposed Transferee certified by an officer, partner
or owner thereof, business credit and personal

 

-25-



--------------------------------------------------------------------------------

  references and history of the proposed Transferee and any other information
reasonably required by Landlord which will enable Landlord to determine the
financial responsibility, character, and reputation of the proposed Transferee,
nature of such Transferee’s business and proposed use of the Subject Space and
(v) an executed estoppel certificate from Tenant in the form attached hereto as
Exhibit D. Any Transfer made without Landlord’s prior written consent shall, at
Landlord’s option, be null, void and of no effect, and shall, at Landlord’s
option, constitute a default by Tenant under this Lease. Whether or not Landlord
consents to any proposed Transfer. Tenant shall pay Landlord’s review and
processing fees, as well as any reasonable professional fees (including, without
limitation, attorneys’, accountants’, architects’, engineers’ and consultants’
fees) incurred by Landlord, within thirty (30) days after written request by
Landlord.

 

14.2 Landlord’s Consent. Landlord shall not unreasonably withhold, condition or
delay its consent to any proposed Transfer of the Subject Space to the
Transferee on the terms specified in the Transfer Notice. Without limitation as
to other reasonable grounds for withholding consent, the parties hereby agree
that it shall be reasonable under this Lease and under any applicable law for
Landlord to withhold consent to any proposed Transfer where one or more of the
following apply:

 

  14.2.1 The Transferee is of a character or reputation or engaged in a business
which is not consistent with the quality of the Building or the Project;

 

  14.2.2 The Transferee intends to use the Subject Space for purposes which are
not permitted under this Lease;

 

  14.2.3 The Transferee is either a governmental agency or instrumentality
thereof;

 

  14.2.4 The Transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities to be undertaken in
connection with the Transfer on the date consent is requested;

 

  14.2.5 The proposed Transfer would cause a violation of another lease for
space in the Project, or would give an occupant of the Project a right to cancel
its lease;

 

  14.2.6 The terms of the proposed Transfer will allow the Transferee to
exercise a right of renewal, right of expansion, right of first offer, or other
similar right held by Tenant (or will allow the Transferee to occupy space
leased by Tenant pursuant to any such right); or

 

  14.2.7 Either the proposed Transferee, or any person or entity which directly
or indirectly, controls, is controlled by, or is under common control with, the
proposed Transferee, (i) occupies space in the Project at the time of the
request for consent, or (ii) is negotiating with Landlord to lease space in the
Project at such time, or (iii) has negotiated with Landlord during the six
(6)-month period immediately preceding the Transfer Notice; or

 

  14.2.8 The Transferee does not intend to occupy the entire Premises and
conduct its business therefrom for a substantial portion of the term of the
Transfer.

If Landlord consents to any Transfer pursuant to the terms of this Section 14.2,
Tenant may within six (6) months after Landlord’s consent, but not later than
the expiration of said six-month period, enter into such Transfer of the
Premises or portion thereof, upon substantially the same terms and conditions as
are set forth in the Transfer Notice furnished by Tenant to Landlord

 

-26-



--------------------------------------------------------------------------------

pursuant to Section 14.1 of this Lease, provided that if there are any changes
in the terms and conditions from those specified in the Transfer Notice (i) such
that Landlord would initially have been entitled to refuse its consent to such
Transfer under this Section 14.2. or (ii) which would cause the proposed
Transfer to be more favorable to the Transferee than the terms set forth in
Tenant’s original Transfer Notice, Tenant shall again submit the Transfer to
Landlord for its approval and other action under this Article 14.
Notwithstanding anything to the contrary in this Lease, if Tenant or any
proposed Transferee claims that Landlord has unreasonably withheld or delayed
its consent under Section 14.2 or otherwise has breached or acted unreasonably
under this Article 14. their sole remedies shall be a declaratory judgment and
an injunction for the relief sought without any monetary damages, and Tenant
hereby waives all other remedies, including, without limitation, any right at
law or equity to terminate this Lease, on its own behalf and, to the extent
permitted under all applicable laws, on behalf of the proposed Transferee.
Tenant shall indemnify, defend and hold harmless Landlord from any and all
liability, losses, claims, damages, costs, expenses, causes of action and
proceedings involving any third party or parties (including without limitation
Tenant’s proposed subtenant or assignee) who claim they were damaged by
Landlord’s wrongful withholding or conditioning of Landlord’s consent.

 

14.3 [intentionally omitted.]

 

14.4 [intentionally omitted.]

 

14.5 Effect of Transfer. If Landlord consents to a Transfer, (i) the terms and
conditions of this Lease shall in no way be deemed to have been waived or
modified, (ii) such consent shall not be deemed consent to any further Transfer
by either Tenant or a Transferee, (iii) Tenant shall deliver to Landlord,
promptly after execution, an original executed copy of all documentation
pertaining to the Transfer in form reasonably acceptable to Landlord, and
(iv) no Transfer relating to this Lease or agreement entered into with respect
thereto, whether with or without Landlord’s consent, shall relieve Tenant or any
guarantor of the Lease from any liability under this Lease, including, without
limitation, in connection with the Subject Space. Landlord or its authorized
representatives shall have the right at all reasonable times to audit the books,
records and papers of Tenant relating to any Transfer, and shall have the right
to make copies thereof.

 

14.6 Occurrence of Default. Any Transfer hereunder shall be subordinate and
subject to the provisions of this Lease, and if this Lease shall be terminated
during the term of any Transfer, Landlord shall have the right to: (i) treat
such Transfer as cancelled and repossess the Subject Space by any lawful means,
or (ii) require that such Transferee attorn to and recognize Landlord as its
landlord under any such Transfer. If Tenant shall be in default under this Lease
beyond applicable notice and cure periods, Landlord is hereby irrevocably
authorized, as Tenant’s agent and attorney-in-fact, to direct any Transferee to
make all payments under or in connection with the Transfer directly to Landlord
(which Landlord shall apply towards Tenant’s obligations under this Lease) until
such default is cured. Such Transferee shall rely on any representation by
Landlord that Tenant is in default hereunder, without any need for confirmation
thereof by Tenant. Upon any assignment, the assignee shall assume in writing all
obligations and covenants of Tenant thereafter to be performed or observed under
this Lease. No collection or acceptance of rent by Landlord from any Transferee
shall be deemed a waiver of any provision of this Article 14 or the approval of
any Transferee or a release of Tenant from any obligation under this Lease,
whether theretofore or thereafter accruing. In no event shall Landlord’s
enforcement of any provision of this Lease against any Transferee be deemed a
waiver of Landlord’s right to enforce any term of this Lease against Tenant or
any other person. If Tenant’s obligations hereunder have been guaranteed.
Landlord’s consent to any Transfer shall not be effective unless the guarantor
also consents to such Transfer.

 

-27-



--------------------------------------------------------------------------------

14.7 Permitted Transfers. Notwithstanding anything contained in this Section 14,
so long as Tenant otherwise complies with the provisions of this Article. Tenant
may enter into any of the following transfers (a “Permitted Transfer”) without
Landlord’s prior consent: Tenant may sublease all or part of the Premises or
assign its interest in this Lease to (a) any entity which controls, is
controlled by, or is under common control with the original Tenant to this Lease
by means of an ownership interest of more than 50%, so long such entity has a
net worth at the time of such assignment that is equal to or greater than the
net worth of Tenant upon the Commencement Date; (b) an entity which results from
a merger, consolidation or other reorganization in which Tenant is not the
surviving corporation, so long as the surviving corporation has a net worth at
the time of such assignment that is equal to or greater than the net worth of
Tenant upon the Commencement Date; and (c) an entity which purchases or
otherwise acquires all or substantially all of the assets of Tenant so long as
such acquiring corporation has a net worth at the time of such assignment that
is equal to or greater than the net worth of Tenant upon the Commencement Date.
Any entity described in (a) thru (c) herein is referred to as an “Affiliate.”

Upon any Permitted Transfer, (i) the terms and conditions of this Lease shall in
no way be deemed to have been waived or modified, (ii) Tenant shall deliver to
Landlord, promptly after execution, an original executed copy of all
documentation pertaining to the Transfer in form reasonably acceptable to
Landlord, and (iii) no Permitted Transfer shall relieve the original and/or
transferring Tenant or any guarantor of the Lease from any liability under this
Lease, including, without limitation, in connection with the Subject Space.

 

-28-



--------------------------------------------------------------------------------

ARTICLE 15

SURRENDER OF PREMISES; OWNERSHIP AND

REMOVAL OF TRADE FIXTURES

 

15.1 Surrender of Premises. No act or thing done by Landlord or any agent or
employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in writing by Landlord. The delivery of keys to the
Premises to Landlord or any agent or employee of Landlord shall not constitute a
surrender of the Premises or effect a termination of this Lease, whether or not
the keys are thereafter retained by Landlord, and notwithstanding such delivery
Tenant shall be entitled to the return of such keys at any reasonable time upon
request until this Lease shall have been properly terminated. The voluntary or
other surrender of this Lease by Tenant, whether accepted by Landlord or not, or
a mutual termination hereof, shall not work a merger, and at the option of
Landlord shall operate as an assignment to Landlord of all subleases or
subtenancies affecting the Premises or terminate any or all such sublessees or
subtenancies.

 

15.2 Removal of Tenant Property by Tenant. Upon the expiration of the Lease
Term, or upon any earlier termination of this Lease, Tenant shall, subject to
the provisions of this Article 15, quit and surrender possession of the Premises
to Landlord in as good order and condition as when Tenant took possession and as
thereafter improved by Landlord and/or Tenant, reasonable wear and tear and
repairs which are specifically made the responsibility of Landlord hereunder
excepted. Upon such expiration or termination, Tenant shall, without expense to
Landlord, remove or cause to be removed from the Premises all debris and
rubbish, and such items of furniture, equipment, business and trade fixtures,
free-standing cabinet work, movable partitions and other articles of personal
property owned by Tenant or installed or placed by Tenant at its expense in the
Premises, and such similar articles of any other persons claiming under Tenant,
as Landlord may, in its sole discretion, require to be removed, and Tenant shall
repair at its own expense all damage to the Premises and Building resulting from
such removal.

ARTICLE 16

HOLDING OVER

If Tenant holds over after the expiration of the Lease Term or earlier
termination thereof, with or without the express or implied consent of Landlord,
such tenancy shall be from month-to-month only, and shall not constitute a
renewal hereof or an extension for any further term, and in such case Rent shall
be payable at a monthly rate equal to the product of (i) the Rent applicable
during the last rental period of the Lease Term under this Lease, and (ii) 150%.
Such month-to-month tenancy shall be subject to every other applicable term,
covenant and agreement contained herein. For purposes of this Article 16, a
holding over shall include Tenant’s remaining in the Premises after the
expiration or earlier termination of the Lease Term, as required pursuant to the
terms of Section 8.5, above, to remove any Alterations/Improvements or Above
Building Standard Tenant Improvements located within the Premises and replace
the same with Building Standard Tenant Improvements. Nothing contained in this
Article 16 shall be construed as consent by Landlord to any holding over by
Tenant, and Landlord expressly reserves the right to require Tenant to surrender
possession of the Premises to Landlord as provided in this Lease upon the
expiration or other termination of this Lease. The provisions of this Article 16
shall not be deemed to limit or constitute a waiver of any other rights or
remedies of Landlord provided herein or at law. If Tenant fails to surrender the
Premises upon the termination or expiration of this Lease, in addition to any
other liabilities to Landlord accruing therefrom, Tenant shall protect, defend,
indemnify and hold Landlord harmless from all loss, costs (including reasonable
attorneys’ fees) and liability resulting from such failure, including, without
limiting the generality of the foregoing, any claims made by any succeeding
tenant founded upon such failure to surrender and any lost profits to Landlord
resulting therefrom.

 

-29-



--------------------------------------------------------------------------------

ARTICLE 17

ESTOPPEL CERTIFICATES

Within fifteen (15) days following a request in writing by Landlord, Tenant
shall execute, acknowledge and deliver to Landlord an estoppel certificate,
which, as submitted by Landlord, shall be substantially in the form of Exhibit
D. attached hereto (or such other form as may be required by any prospective
mortgagee or purchaser of the Project, or any portion thereof), indicating
therein any exceptions thereto that may exist at that time, and shall also
contain any other information reasonably requested by Landlord or Landlord’s
mortgagee or prospective mortgagee or prospective purchaser. Any such
certificate may be relied upon by any prospective mortgagee or purchaser of all
or any portion of the Project. Tenant shall execute and deliver whatever other
instruments may be reasonably required for such purposes. At any time during the
Lease Term, Landlord may require Tenant to provide Landlord with a current
financial statement and financial statements of the two (2) years prior to the
current financial statement year in the form of the financial statements
provided by Tenant to Landlord in connection with this Lease. Failure of Tenant
to timely execute, acknowledge and deliver such estoppel certificate or other
instruments shall constitute an acceptance of the Premises and an acknowledgment
by Tenant that statements included in the estoppel certificate are true and
correct, without exception.

 

-30-



--------------------------------------------------------------------------------

ARTICLE 18

SUBORDINATION

Provided and upon condition that any such mortgagee or ground lessor executes
and delivers to Tenant a commercially reasonable form of subordination,
non-disturbance and attornment agreement, this Lease shall be subject and
subordinate to future ground or underlying leases of the Building or Project and
to the lien of any mortgage, trust deed or other encumbrances now or hereafter
in force against the Building or Project or any part thereof, if any, and to all
renewals, extensions, modifications, consolidations and replacements thereof,
and to all advances made or hereafter to be made upon the security of such
mortgages or trust deeds, unless the holders of such mortgages, trust deeds or
other encumbrances, or the lessors under such ground lease or underlying leases,
require in writing that this Lease be superior thereto. Tenant covenants and
agrees in the event any proceedings are brought for the foreclosure of any such
mortgage or deed in lieu thereof (or if any ground lease is terminated), to
attorn, without any deductions or set-offs whatsoever, to the lienholder or
purchaser or any successors thereto upon any such foreclosure sale or deed in
lieu thereof (or to the ground lessor), and to recognize such purchaser or
lienholder or ground lessor as the lessor under this Lease, provided such
lienholder or purchaser or ground lessor shall agree to accept this Lease and
not disturb Tenant’s occupancy, so long as Tenant timely pays the rent and
observes and performs the terms, covenants and conditions of this Lease to be
observed and performed by Tenant. Landlord’s interest herein may be assigned as
security at any time to any lienholder. Tenant shall, within fifteen (15) days
of request by Landlord, execute such further instruments or assurances as
Landlord may reasonably deem necessary to evidence or confirm the subordination
or superiority of this Lease to any such mortgages, trust deeds, ground leases
or underlying leases. Tenant waives the provisions of any current or future
statute, rule or law which may give or purport to give Tenant any right or
election to terminate or otherwise adversely affect this Lease and the
obligations of the Tenant hereunder in the event of any foreclosure proceeding
or sale.

It shall be a condition to the effectiveness of this Lease that a commercially
reasonable form of subordination, non-disturbance and attornment agreement has
been executed and delivered by Landlord, Tenant and the current holder of a
mortgage on the Property. If such agreement has not been so executed and
delivered within thirty (30) days after the execution and delivery of this Lease
by Landlord and Tenant, Tenant shall have the right to terminate this Lease by
written notice to Landlord.

ARTICLE 19

DEFAULTS; REMEDIES

 

19.1 Events of Default. The occurrence of any of the following shall constitute
a default of this Lease by Tenant:

 

  19.1.1 Any failure by Tenant to pay any Rent or any other charge required to
be paid under this Lease, or any part thereof, when due, where such failure
continues for more than five (5) days after written notice thereof from Landlord
to Tenant; or

 

  19.1.2

Except where a specific time period is otherwise set forth for Tenant’s
performance in this Lease, in which event the failure to perform by Tenant
within such time period shall be a default by Tenant under this Section 19.1.2,
any failure by Tenant to observe or perform any other provision, covenant or
condition of this Lease to be observed or performed by Tenant where such failure
continues for ten (10) days after written notice thereof from Landlord to
Tenant; provided that if the nature of such default is such that the same cannot
reasonably be cured within a ten (10) day period, Tenant shall not be

 

-31-



--------------------------------------------------------------------------------

  deemed to be in default if it diligently commences such cure within such
period and thereafter diligently proceeds to rectify and cure such default, but
in no event exceeding a period of time in excess of sixty (60) days after
written notice thereof from Landlord to Tenant; or

 

  19.1.3 To the extent permitted by law, a general assignment by Tenant or any
guarantor of this Lease for the benefit of creditors, or the taking of any
corporate action in furtherance of bankruptcy or dissolution whether or not
there exists any proceeding under an insolvency or bankruptcy law, or the filing
by or against Tenant or any guarantor of any proceeding under an insolvency or
bankruptcy law, unless in the case of a proceeding filed against Tenant or any
guarantor the same is dismissed within sixty (60) days, or the appointment of a
trustee or receiver to take possession of all or substantially all of the assets
of Tenant or any guarantor, unless possession is restored to Tenant or such
guarantor within thirty (30) days, or any execution or other judicially
authorized seizure of all or substantially all of Tenant’s assets located upon
the Premises or of Tenant’s interest in this Lease, unless such seizure is
discharged within thirty (30) days; or

 

  19.1.4 Abandonment at law of all of the Premises by Tenant; or

 

  19.1.5 The failure by Tenant to observe or perform according to the provisions
of Articles 5, 14, 17 or 18 of this Lease where such failure continues for more
than three (3) business days after notice from Landlord.

The notice periods provided herein are in lieu of. and not in addition to, any
notice periods provided by law.

 

19.2 Remedies Upon Default. Upon the occurrence of any event of default by
Tenant, Landlord shall have, in addition to any other remedies available to
Landlord at law or in equity (all of which remedies shall be distinct, separate
and cumulative), the option to pursue any one or more of the following remedies,
each and all of which shall be cumulative and nonexclusive, without any notice
or demand whatsoever.

 

  19.2.1 Terminate this Lease, in which event Tenant shall immediately surrender
the Premises to Landlord, and if Tenant fails to do so, Landlord may, without
prejudice to any other remedy which it may have for possession or arrearages in
rent, enter upon and take possession of the Premises and expel or remove Tenant
and any other person who may be occupying the Premises or any part thereof,
without being liable for prosecution or any claim or damages therefor; and
Landlord may recover from Tenant the following:

 

  (i) The worth at the time of any unpaid rent which has been earned at the time
of such termination; plus

 

  (ii) The worth at the time of award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

 

  (iii) The worth at the time of award of the amount by which the unpaid rent
for the balance of the Lease Term after the time of award exceeds the amount of
such rental loss that Tenant proves could have been reasonably avoided; plus

 

-32-



--------------------------------------------------------------------------------

  (iv) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including but not limited to, brokerage commissions and
advertising expenses incurred, expenses of remodeling the Premises or any
portion thereof for a new tenant, whether for the same or a different use, and
any special concessions made to obtain a new tenant; and

 

  (v) At Landlord’s election, such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by applicable law.

The term “rent” as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others. As used in Sections 19.2.1(i) and
(ii), above, the “worth at the time of award” shall be computed by allowing
interest at the rate set forth in Article 25 of this Lease, but in no case
greater than the maximum amount of such interest permitted by law. As used in
Section 19.2.1 (iii) above, the “worth at the time of award” shall be computed
by discounting such amount at the discount rate of the Federal Reserve Bank of
San Francisco at the time of award plus one percent (1%).

 

  19.2.2 Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.

 

  19.2.3 Landlord shall at all times have the rights and remedies (which shall
be cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, above, or any law or other
provision of this Lease), without prior demand or notice except as required by
applicable law, to seek any declaratory, injunctive or other equitable relief,
and specifically enforce this Lease, or restrain or enjoin a violation or breach
of any provision hereof.

 

19.3 Subleases of Tenant. Whether or not Landlord elects to terminate this Lease
on account of any default by Tenant, as set forth in this Article 19, Landlord
shall have the right to terminate any and all subleases, licenses, concessions
or other consensual arrangements for possession entered into by Tenant and
affecting the Premises or may. in Landlord’s sole discretion, succeed to
Tenant’s interest in such subleases, licenses, concessions or arrangements. In
the event of Landlord’s election to succeed to Tenant’s interest in any such
subleases, licenses, concessions or arrangements. Tenant shall, as of the date
of notice by Landlord of such election, have no further right to or interest in
the rent or other consideration receivable thereunder.

 

19.4 Form of Payment After Default. Following the occurrence of an event of
default by Tenant, Landlord shall have the right to require that any or all
subsequent amounts paid by Tenant to Landlord hereunder, whether to cure the
default in question or otherwise, be paid in the form of cash, money order,
cashier’s or certified check drawn on an institution acceptable to Landlord, or
by other means approved by Landlord, notwithstanding any prior practice of
accepting payments in any different form.

 

-33-



--------------------------------------------------------------------------------

19.5 Efforts to Relet. No re-entry or repossession, repairs, maintenance,
changes, alterations and additions, reletting, appointment of a receiver to
protect Landlord’s interests hereunder, or any other action or omission by
Landlord shall be construed as an election by Landlord to terminate this Lease
or Tenant’s right to possession, or to accept a surrender of the Premises, nor
shall same operate to release Tenant in whole or in part from any of Tenant’s
obligations hereunder, unless express written notice of such intention is sent
by Landlord to Tenant. Tenant hereby irrevocably waives any right otherwise
available under any law to redeem or reinstate this Lease.

ARTICLE 20

COVENANT OF QUIET ENJOYMENT

Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other terms, covenants, conditions, provisions and agreements herein contained
on the part of Tenant to be kept, observed and performed, within applicable
notice and cure periods hereunder shall, during the Lease Term, peaceably and
quietly have, hold and enjoy the Premises subject to the terms, covenants,
conditions, provisions and agreements hereof without interference by any persons
lawfully claiming by or through Landlord. The foregoing covenant is in lieu of
any other covenant express or implied.

ARTICLE 21

SECURITY DEPOSIT

Concurrent with Tenant’s execution of this Lease, Tenant shall deposit with
Landlord a security deposit (the “Security Deposit”) in the amount set forth in
Section 6 of the Summary, as security for the faithful performance by Tenant of
all of its obligations under this Lease. If Tenant defaults with respect to any
provisions of this Lease beyond applicable notice and cure periods, including,
but not limited to, the provisions relating to the payment of Rent, the removal
of property and the repair of resultant damage, Landlord may, without notice to
Tenant, but shall not be required to apply all or any part of the Security
Deposit for the payment of any Rent or any other sum in default and Tenant
shall, upon demand therefor, restore the Security Deposit to its original
amount. Any unapplied portion of the Security Deposit shall be returned to
Tenant, or, at Landlord’s option, to the last assignee of Tenant’s interest
hereunder, within forty-five (45) days following the expiration of the Lease
Term. Tenant shall not be entitled to any interest on the Security Deposit.
Tenant hereby waives the provisions of Section 1950.7 of the California Civil
Code, or any successor statute.

ARTICLE 22

ENVIRONMENTAL

 

22. Environmental Matters.

 

  22.1

Definitions. As used in this Lease, the term “Hazardous Materials” shall mean
and include (a) any hazardous or toxic wastes, materials or substances, and
other pollutants or contaminants, which are or become regulated by any
Environmental Laws (defined below); (b) petroleum, petroleum by-products,
gasoline, diesel fuel, crude oil or any fraction thereof; (c) asbestos and
asbestos-containing material, in any form, whether friable or non-friable;
(d) polychlorinated biphenyls; (e) radioactive materials; (f) lead and
lead-containing materials; (g) any other material, waste or substance displaying
toxic,

 

-34-



--------------------------------------------------------------------------------

  reactive, ignitable or corrosive characteristics, as all such terms are used
in their broadest sense, and are defined or become defined by any Environmental
Law; or (h) any materials which cause or threatens to cause a nuisance upon or
waste to any portion of the Project or any surrounding property; or poses or
threatens to pose a hazard to the health and safety of persons on the Premises,
any other portion of the Project or any surrounding property; For purposes of
this Lease, the term Hazardous Materials shall not include nominal amounts of
ordinary household cleaners, office supplies and janitorial supplies which are
not actionable under any Environmental Laws.

 

  22.2 Restrictions On Use. Tenant shall not be entitled to use or store any
Hazardous Materials on, in, or about any portion of the Premises and the Project
without, in each instance, obtaining Landlord’s prior written consent thereto,
not to be unreasonably withheld. If Landlord, in its reasonable discretion,
consents to any such usage or storage, then Tenant shall be permitted to use
and/or store only those Hazardous Materials that are necessary for Tenant’s
business and to the extent disclosed in the HazMat Certificate and as expressly
approved by Landlord in writing. Any such usage and storage may only be to the
extent of the quantities of Hazardous Materials as specified in the
then-applicable approval by Landlord. In all events such usage and storage must
at all times be in full compliance with any and all local, state and federal
environmental, health and/or safety-related laws, statutes, orders, standards,
courts’ decisions, ordinances, rules and regulations (as interpreted by judicial
and administrative decisions), decrees, directives, guidelines, permits or
permit conditions, currently existing and as amended, enacted, issued or adopted
in the future which are or become applicable to Tenant or all or any portion of
the Premises (collectively, the “Environmental Laws”) and in compliance with the
recommendations of Landlord’s consultants. Tenant agrees that any changes to the
type and/or quantities of Hazardous Materials specified in the most recent
HazMat Certificate may be implemented only with the prior written consent of
Landlord, which consent may be given or withheld in Landlord’s reasonable
discretion. Tenant shall not be entitled nor permitted to install any tanks
under, on or about the Premises for the storage of Hazardous Materials without
the express written consent of Landlord, which may be given or withheld in
Landlord’s sole discretion. Landlord shall have the right, in Landlord’s sole
discretion, at all times during the Term of this Lease to (i) inspect the
Premises, (ii) conduct tests and investigations to determine whether Tenant is
in compliance with the provisions of this Section 22 or to determine if
Hazardous Materials are present in, on or about the Project, (iii) request lists
of all Hazardous Materials used, stored or otherwise located on, under or about
any portion of the Premises and/or the Common Areas, and (iv) to require Tenant
to complete a survey of its use, storage and handling of Hazardous Materials in
the Premises, using a form and following procedures designated by Landlord, in
Landlord’s sole discretion (the “Survey”). Tenant shall reimburse Landlord for
the cost of all such inspections, tests and investigations, and all costs
associated with any Survey. If as a result of an inspection, test or Survey
Landlord determines, in Landlord’s reasonable discretion, that Tenant should
implement or perform safety, security or compliance measures, Tenant shall
within thirty (30) days after written request by Landlord perform such measures,
at Tenant’s sole cost and expense. The aforementioned rights granted herein to
Landlord and its representatives shall not create (a) a duty on Landlord’s part
to inspect, test, investigate, monitor or otherwise observe the Premises or the
activities of Tenant and Tenant Parties with respect to Hazardous Materials,
including without limitation, Tenant’s operation, use and any remediation
relating thereto, or (b) liability on the part of Landlord and its
representatives for Tenant’s use, storage, disposal or remediation of Hazardous
Materials, it being understood that Tenant shall be solely responsible for all
liability in connection therewith.

 

-35-



--------------------------------------------------------------------------------

  22.3 Releases. Tenant shall give to Landlord immediate verbal and follow-up
written notice of any spills, releases, discharges, disposals, emissions,
migrations, removals or transportation of Hazardous Materials on, under or about
any portion of the Premises or in any Common Areas; provided that Tenant has
actual, implied or constructive knowledge of such event(s). Tenant, at its sole
cost and expense, covenants and warrants to promptly investigate, clean up,
remove, restore and otherwise remediate (including, without limitation,
preparation of any feasibility studies or reports and the performance of any and
all closures) any spill, release, discharge, disposal, emission, migration or
transportation of Hazardous Materials arising from or related to the intentional
or negligent acts or omissions of Tenant or Tenant Parties such that the
affected portions of the Project and any adjacent property are returned to the
condition existing prior to the appearance of such Hazardous Materials. Any such
investigation, clean up, removal, restoration and other remediation shall only
be performed after Tenant has obtained Landlord’s prior written consent, which
consent shall not be unreasonably withheld so long as such actions would not
potentially have a material adverse long-term or short-term effect on any
portion of the Project. Notwithstanding the foregoing, Tenant shall be entitled
to respond immediately to an emergency without first obtaining Landlord’s prior
written consent. Tenant, at its sole cost and expense, shall conduct and
perform, or cause to be conducted and performed, all closures as required by any
Environmental Laws or any agencies or other governmental authorities having
jurisdiction thereof. If Tenant fails to so promptly investigate, clean up,
remove, restore, provide closure or otherwise so remediate, Landlord may, but
without obligation to do so, take any and all steps necessary to rectify the
same, and Tenant shall promptly reimburse Landlord, upon demand, for all costs
and expenses to Landlord of performing investigation, cleanup, removal,
restoration, closure and remediation work. All such work undertaken by Tenant,
as required herein, shall be performed in such a manner so as to enable Landlord
to make full economic use of the Premises and other portions of the Project
after the satisfactory completion of such work.

 

  22.4 Indemnity. In addition to Tenant’s other indemnity obligations under this
Lease. Tenant agrees to, and shall, protect, indemnify, defend (with counsel
acceptable to Landlord) and hold Landlord and the other Indemnitees harmless
from and against any and all loss, cost, damage, liability or expense
(including, without limitation, diminution in value of any portion of the
Premises or the Project, damages for the loss of or restriction on the use of
rentable or usable space, and from any adverse impact of Landlord’s marketing of
any space within the Project) arising at any time during or after the term of
this Lease in connection with or related to, directly or indirectly, the use,
presence, transportation, storage, disposal, migration, removal, spill, release
or discharge of Hazardous Materials on, in or about any portion of the Project
as a result (directly or indirectly) of the intentional or negligent acts or
omissions of Tenant or Tenant Parties or any breach by Tenant and/or Tenant
Parties of the requirements of this Section 22. Neither the written consent of
Landlord to the presence, use or storage of Hazardous Materials in, on, under or
about any portion of the Project nor the strict compliance by Tenant with all
Environmental Laws shall excuse Tenant from its obligations of indemnification
pursuant hereto. Tenant shall not be relieved of its indemnification obligations
under the provisions of this section 27.5 due to Landlord’s status as either an
“owner” or “operator” under any Environmental Laws.

 

-36-



--------------------------------------------------------------------------------

  22.5 Survival of Provisions. Tenant’s obligations and liabilities pursuant to
the provisions of this Article 22 shall survive the expiration or earlier
termination of this Lease. If it is determined by Landlord that the condition of
all or any portion of the Project is not in compliance with the provisions of
this Lease with respect to Hazardous Materials, including without limitation,
all Environmental Laws at the expiration or earlier termination of this Lease,
then Landlord may require Tenant to hold over possession of the Premises until
Tenant can surrender the Premises to Landlord in the condition in which the
Premises existed as of the Commencement Date and prior to the appearance of such
Hazardous Materials except for reasonable wear and tear, including without
limitation, the conduct or performance of any closures as required by any
Environmental Laws. The burden of proof hereunder shall be upon Tenant. For
purposes hereof, the term “reasonable wear and tear” shall not include any
deterioration in the condition or diminution of the value of any portion of the
Project in any manner whatsoever related to, directly or indirectly, Hazardous
Materials. Any such holdover by Tenant will be with Landlord’s consent, will not
be terminable by Tenant in any event or circumstance and will otherwise be
subject to the provisions of Article 16 of this Lease.

ARTICLE 23

SIGNS

 

23.1 Permitted Building Signage. Tenant, already has a sign on the Project
monument sign. Tenant shall, at Tenant’s sole cost and expense, keep the
Tenant’s Permitted Signage in good condition and repair, and shall remove such
signage and repair any damage to the Project resulting from the installation or
removal of the Tenant’s Permitted Signage upon the expiration or earlier
termination of this Lease.

 

23.2 Prohibited Signage and Other Items. Any signs, notices, logos, pictures,
names or advertisements which are other than Tenant’s Permitted Signage and that
have not been separately approved by Landlord (in its sole discretion) may be
removed without notice by Landlord at the sole expense of Tenant. Any signs,
window coverings, or blinds (even if the same are located behind the
Landlord-approved window coverings for the Building), or other items visible
from the exterior of the Premises or Building, shall be subject to the prior
approval of Landlord, in its sole discretion.

ARTICLE 24

COMPLIANCE WITH LAW

Tenant shall not do anything or suffer anything to be done in or about the
Premises, Building or Project which will in any way conflict with any law,
statute, ordinance or other governmental rule, regulation or requirement now in
force or which may hereafter be enacted or promulgated. At its sole cost and
expense, Tenant shall promptly comply with all such governmental measures.
Should any standard or regulation relating to Tenant’s use of the Premises, any
Alterations/Improvements, or, to the extent triggered by any of the foregoing,
the Building Structure, now or hereafter be imposed on Landlord or Tenant by a
state, federal or local governmental body charged with the establishment,
regulation and enforcement of occupational, health or safety standards for
employers, employees, landlords or tenants, then Tenant agrees, at its sole cost
and expense, to comply promptly with such standards or regulations. Tenant shall
be responsible, at its sole cost and expense, to make all alterations to the
Premises. Auxiliary

 

-37-



--------------------------------------------------------------------------------

Space or Building as are required to comply with the governmental rules,
regulations, requirements or standards described in this Article 24. The
judgment of any court of competent jurisdiction or the admission of Tenant in
any judicial action, regardless of whether Landlord is a party thereto, that
Tenant has violated any of said governmental measures, shall be conclusive of
that fact as between Landlord and Tenant.

ARTICLE 25

LATE CHARGES AND INTEREST

If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord’s designee within five (5) days after said
amount is due, then Tenant shall pay to Landlord a late charge equal to five
percent (5%) of the overdue amount, plus any attorneys’ fees incurred by
Landlord by reason of Tenant’s failure to pay Rent and/or other charges when due
hereunder. The late charge shall be deemed Additional Rent and the right to
require it shall be in addition to all of Landlord’s other rights and remedies
hereunder or at law and shall not be construed as liquidated damages or as
limiting Landlord’s remedies in any manner. In addition to the late charge
described above, any Rent or other amounts owing hereunder which are not paid
within ten (10) days after the date they are due shall bear interest from the
date when due until paid at a rate per annum equal to the lesser of (i) the
annual “Bank Prime Loan” rate cited in the Federal Reserve Statistical Release
Publication G.13(415), published on the first Tuesday of each calendar month (or
such other comparable index as Landlord and Tenant shall reasonably agree upon
if such rate ceases to be published) plus four (4) percentage points, and
(ii) the highest rate permitted by applicable law.

ARTICLE 26

LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

 

26.1 Landlord’s Cure. All covenants and agreements to be kept or performed by
Tenant under this Lease shall be performed by Tenant at Tenant’s sole cost and
expense and without any reduction of Rent, except to the extent, if any,
otherwise expressly provided herein. If Tenant shall fail to perform any
obligation under this Lease, and such failure shall continue in excess of the
time allowed under Section 19.1.2, above, unless a specific time period is
otherwise stated in this Lease, Landlord may, but shall not be obligated to,
make any such payment or perform any such act on Tenant’s part without waiving
its rights based upon any default of Tenant and without releasing Tenant from
any obligations hereunder.

 

26.2 Tenant’s Reimbursement. Except as may be specifically provided to the
contrary in this Lease, Tenant shall pay to Landlord, upon delivery by Landlord
to Tenant of statements therefor: (i) sums equal to expenditures reasonably made
and obligations incurred by Landlord in connection with the remedying by
Landlord of Tenant’s defaults pursuant to the provisions of Section 26.1;
(ii) sums equal to all losses, costs, liabilities, damages and expenses referred
to in Article 10 of this Lease; and (iii) sums equal to all expenditures made
and obligations incurred by Landlord in collecting or attempting to collect the
Rent or in enforcing or attempting to enforce any rights of Landlord under this
Lease or pursuant to law, including, without limitation, all legal fees and
other amounts so expended. Tenant’s obligations under this Section 26.2 shall
survive the expiration or sooner termination of the Lease Term.

 

-38-



--------------------------------------------------------------------------------

ARTICLE 27

ENTRY BY LANDLORD

Landlord reserves the right at all reasonable times and upon reasonable notice
to Tenant (except in the case of an emergency) to enter the Premises to
(i) inspect them; (ii) show the Premises to prospective purchasers, mortgagees
or tenants (except that with respect to tenants only, such right to show the
Premises shall be limited to the last twelve (12) months of the Lease Term), or
to current or prospective mortgagees, ground or underlying lessors or insurers;
(iii) post notices of nonresponsibility; or (iv) alter, improve or repair the
Premises or the Building, or for structural alterations, repairs or improvements
to the Building or the Building’s systems and equipment; provided that any such
alterations, improvements, or additions shall not materially decrease the usable
area of the Premises or otherwise materially adversely affect Tenant’s access to
or use of the Premises. Notwithstanding anything to the contrary contained in
this Article 27. Landlord may enter the Premises at any time to (A) perform
services required of Landlord, including janitorial service; (B) take possession
due to any breach of this Lease in the manner provided herein; and (C) perform
any covenants of Tenant which Tenant fails to perform. Landlord may make any
such entries without the abatement of Rent and may take such reasonable steps as
required to accomplish the stated purposes. Tenant hereby waives any claims for
damages or for any injuries or inconvenience to or interference with Tenant’s
business, lost profits, any loss of occupancy or quiet enjoyment of the
Premises, and any other loss occasioned thereby. For each of the above purposes,
Landlord shall at all times have a key with which to unlock all the doors in the
Premises, excluding Tenant’s vaults, safes and special security areas designated
in advance by Tenant. In an emergency, Landlord shall have the right to use any
means that Landlord may deem proper to open the doors in and to the Premises.
Any entry into the Premises by Landlord in the manner hereinbefore described
shall not be deemed to be a forcible or unlawful entry into, or a detainer of,
the Premises, or an actual or constructive eviction of Tenant from any portion
of the Premises. No provision of this Lease shall be construed as obligating
Landlord to perform any repairs, alterations or decorations except as otherwise
expressly agreed to be performed by Landlord herein.

ARTICLE 28

TENANT PARKING

Commencing on the Lease Commencement Date, Tenant shall have the right, at no
additional cost, to use the amount of parking passes set forth in Section 8 of
the Summary, which parking passes shall pertain to the Project parking areas.
Tenant’s parking passes shall be used within the areas depicted as “Tenant’s
Parking Area” in the site plan (the “Site Plan”) attached hereto as Exhibit A-1.
Tenant’s continued right to use the parking passes is conditioned upon Tenant
abiding by all rules and regulations which are prescribed from time to time for
the orderly operation and use of the parking facility where the parking passes
are located, including any sticker or other identification system established by
Landlord. Tenant’s cooperation in seeing that Tenant’s employees and visitors
also comply with such rules and regulations and Tenant not being in default
under this Lease. Landlord specifically reserves the right to change the size,
configuration, design, layout and all other aspects of the Project parking
facility at any time and Tenant acknowledges and agrees that Landlord may,
without incurring any liability to Tenant and without any abatement of Rent
under this Lease, from time to time, temporarily close-off or restrict access to
the Project parking facility for purposes of permitting or facilitating any such
construction, alteration or improvements. Landlord may delegate its
responsibilities hereunder to a parking operator in which case such parking
operator shall have all the rights of control attributed hereby to the Landlord.
The parking passes provided to Tenant pursuant to this Article 28 are solely for
use by Tenant’s own personnel and may not be transferred, assigned, subleased or
otherwise alienated by Tenant without Landlord’s prior approval, except in
connection with a Transfer of this Lease. Tenant may validate visitor parking by
such method or methods as the Landlord may establish, from time to time
generally applicable to visitor parking.

 

-39-



--------------------------------------------------------------------------------

ARTICLE 29

MISCELLANEOUS PROVISIONS

 

29.1 Terms; Captions. The words “Landlord” and “Tenant” as used herein shall
include the plural as well as the singular. The necessary grammatical changes
required to make the provisions hereof apply either to corporations or
partnerships or individuals, men or women, as the case may require, shall in all
cases be assumed as though in each case fully expressed. The captions of
Articles and Sections are for convenience only and shall not be deemed to limit,
construe, affect or alter the meaning of such Articles and Sections. All
references to “including”, or “include” shall mean “including, without
limitation” or “include, without limitation.”

 

29.2 Binding Effect. Subject to all other provisions of this Lease, each of the
covenants, conditions and provisions of this Lease shall extend to and shall, as
the case may require, bind or inure to the benefit not only of Landlord and of
Tenant, but also of their respective heirs, personal representatives, successors
or assigns, provided this clause shall not permit any assignment by Tenant
contrary to the provisions of Article 14 of this Lease.

 

29.3 No Air Rights. No rights to any view or to light or air over any property,
whether belonging to Landlord or any other person, are granted to Tenant by this
Lease. If at any time any windows of the Premises are temporarily darkened or
the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the Project, the same shall be
without liability to Landlord and without any reduction or diminution of
Tenant’s obligations under this Lease.

 

29.4 Modification of Lease. Should any current or prospective mortgagee or
ground lessor for the Building or Project require a modification of this Lease,
which modification will not cause an increased cost or expense to Tenant or in
any other way materially and adversely change the rights and obligations of
Tenant hereunder, then and in such event, Tenant agrees that this Lease may be
so modified and agrees to execute whatever documents are reasonably required
therefor and to deliver the same to Landlord within ten (10) days following a
request therefor. At the request of Landlord or any mortgagee or ground lessor,
Tenant agrees to execute a short form of Lease and deliver the same to Landlord
within ten (10) days following the request therefor.

 

29.5 Transfer of Landlord’s Interest. Tenant acknowledges that Landlord has the
right to transfer all or any portion of its interest in the Project or Building
and in this Lease, and Tenant agrees that in the event of any such transfer.
Landlord shall automatically be released from all liability under this Lease and
Tenant agrees to look solely to such transferee for the performance of
Landlord’s obligations hereunder after the date of transfer and such transferee
shall be deemed to have fully assumed and be liable for all obligations of this
Lease to be performed by Landlord, including the return of any Security Deposit,
and Tenant shall attorn to such transferee. Tenant further acknowledges that
Landlord may assign its interest in this Lease to a mortgage lender as
additional security and agrees that such an assignment shall not release
Landlord from its obligations hereunder and that Tenant shall continue to look
to Landlord for the performance of its obligations hereunder.

 

29.6 Prohibition Against Recording. Except as provided in Section 29.4 of this
Lease, neither this Lease, nor any memorandum, affidavit or other writing with
respect thereto, shall be recorded by Tenant or by anyone acting through, under
or on behalf of Tenant.

 

-40-



--------------------------------------------------------------------------------

29.7 Landlord’s Title. Landlord’s title is and always shall be paramount to the
title of Tenant. Nothing herein contained shall empower Tenant to do any act
which can, shall or may encumber the title of Landlord.

 

29.8 Relationship of Parties. Nothing contained in this Lease shall be deemed or
construed by the parties hereto or by any third party to create the relationship
of principal and agent, partnership, joint venturer or any association between
Landlord and Tenant.

 

29.9 Application of Payments. Landlord shall have the right to apply payments
received from Tenant pursuant to this Lease, regardless of Tenant’s designation
of such payments, to satisfy any obligations of Tenant hereunder, in such order
and amounts as Landlord, in its sole discretion, may elect.

 

29.10 Time of Essence. Time is of the essence with respect to the performance of
every provision of this Lease in which time of performance is a factor.

 

29.11 Partial Invalidity. If any term, provision or condition contained in this
Lease shall, to any extent, be invalid or unenforceable, the remainder of this
Lease, or the application of such term, provision or condition to persons or
circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.

 

29.12 No Warranty. In executing and delivering this Lease, Tenant has not relied
on any representations, including, but not limited to, any representation as to
the amount of any item comprising Additional Rent or the amount of the
Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord which is not set forth herein or in
one or more of the exhibits attached hereto.

 

29.13 Landlord Exculpation. The liability of Landlord or the Landlord Parties to
Tenant for any default by Landlord under this Lease or arising in connection
herewith or with Landlord’s operation, management, leasing, repair, renovation,
alteration or any other matter relating to the Project or the Premises shall be
limited solely and exclusively to the interest of Landlord in the Building and
the Project. Neither Landlord, nor any of the Landlord Parties shall have any
personal liability therefor, and Tenant hereby expressly waives and releases
such personal liability on behalf of itself and all persons claiming by, through
or under Tenant. The limitations of liability contained in this Section 29.13
shall inure to the benefit of Landlord’s and the Landlord Parties’ present and
future partners, beneficiaries, officers, directors, trustees, shareholders,
agents and employees, and their respective partners, heirs, successors and
assigns. Under no circumstances shall any present or future partner of Landlord
(if Landlord is a partnership), or trustee or beneficiary (if Landlord or any
partner of Landlord is a trust), have any liability for the performance of
Landlord’s obligations under this Lease. Notwithstanding any contrary provision
herein, neither Landlord nor the Landlord Parties shall be liable under any
circumstances for injury or damage to, or interference with, Tenant’s business,
including but not limited to, loss of profits, loss of rents or other revenues,
loss of business opportunity, loss of goodwill or loss of use, in each case,
however occurring.

 

29.14

Entire Agreement. It is understood and acknowledged that there are no oral
agreements between the parties hereto affecting this Lease and this Lease
constitutes the parties’ entire agreement with respect to the leasing of the
Premises and supersedes and cancels any and all

 

-41-



--------------------------------------------------------------------------------

  previous negotiations, arrangements, brochures, agreements and understandings,
if any, between the parties hereto or displayed by Landlord to Tenant with
respect to the subject matter thereof, and none thereof shall be used to
interpret or construe this Lease. None of the terms, covenants, conditions or
provisions of this Lease can be modified, deleted or added to except in writing
signed by the parties hereto.

 

29.15 Right to Lease. Landlord reserves the absolute right to effect such other
tenancies in the Project as Landlord in the exercise of its sole business
judgment shall determine to best promote the interests of the Building or
Project. Tenant does not rely on the fact, nor does Landlord represent, that any
specific tenant or type or number of tenants shall, during the Lease Term,
occupy any space in the Building or Project.

 

29.16 Force Majeure. Any prevention, delay or stoppage due to strikes, lockouts,
labor disputes, acts of God. inability to obtain services, labor, or materials
or reasonable substitutes therefor, governmental actions, civil commotions, fire
or other casualty, and other causes beyond the reasonable control of the party
obligated to perform, except with respect to the obligations imposed with regard
to Rent and other charges to be paid by Tenant pursuant to this Lease and except
as to Tenant’s obligations under Articles 5 and 24 of this Lease (collectively,
a “Force Majeure”), notwithstanding anything to the contrary contained in this
Lease, shall excuse the performance of such party for a period equal to any such
prevention, delay or stoppage and, therefore, if this Lease specifies a time
period for performance of an obligation of either party, that time period shall
be extended by the period of any delay in such party’s performance caused by a
Force Majeure.

 

29.17 Waiver of Redemption by Tenant. Tenant hereby waives, for Tenant and for
all those claiming under Tenant, any and all rights now or hereafter existing to
redeem by order or judgment of any court or by any legal process or writ.
Tenant’s right of occupancy of the Premises after any termination of this Lease.

 

29.18 Notices. All notices, demands, statements, designations, approvals or
other communications (collectively, “Notices”) given or required to be given by
either party to the other hereunder or by law shall be in writing, shall be
(A) sent by United States certified or registered mail, postage prepaid, return
receipt requested (“Mail”), (B) transmitted by telecopy, if such telecopy is
promptly followed by a Notice sent by Mail, (C) delivered by a nationally
recognized overnight courier, or (D) delivered personally. Any Notice shall be
sent, transmitted, or delivered, as the case may be, to Tenant at the
appropriate address set forth in Section 10 of the Summary, or to such other
place as Tenant may from time to time designate in a Notice to Landlord, or to
Landlord at the addresses set forth below, or to such other places as Landlord
may from time to time designate in a Notice to Tenant. Any Notice will be deemed
given (i) three (3) days after the date it is posted if sent by Mail, (ii) the
date the telecopy is transmitted, (iii) the date the overnight courier delivery
is made, or (iv) the date personal delivery is made or attempted to be made. If
Tenant is notified of the identity and address of Landlord’s mortgagee or ground
or underlying lessor. Tenant shall give to such mortgagee or ground or
underlying lessor written notice of any default by Landlord under the terms of
this Lease by registered or certified mail, and such mortgagee or ground or
underlying lessor shall be given a reasonable opportunity to cure such default
prior to Tenant’s exercising any remedy available to Tenant. As of the date of
this Lease, any Notices to Landlord must be sent, transmitted, or delivered, as
the case may be, to the following addresses:

 

-42-



--------------------------------------------------------------------------------

  

40915 Encyclopedia Circle LLC

4185 Blackhawk Plaza Circle, Suite 200

Danville, CA 94506

Attn: Ron Winter

Fax: 925 648 8330

  

And

  

McPharlin Sprinkles & Thomas LLP

Ten Almaden Blvd, Suite 1460

San Jose, CA 95113

Attn: N. David Thomas

Fax: 408 293 1999

Prior to the date Tenant takes possession of the Premises, notices to Tenant
shall be sent, transmitted, or delivered, as the case may be, to the following
address:

 

  

Santur Corporation

40949 Encyclopedia Circle

Fremont, California 94538

Attn: Rick Wilmer

Fax: (510) 933-4106

 

29.19 Joint and Several. If there is more than one Tenant, the obligations
imposed upon Tenant under this Lease shall be joint and several.

 

29.20 Authority. If Tenant is a corporation, trust or partnership, each
individual executing this Lease on behalf of Tenant hereby represents and
warrants that Tenant is a duly formed and existing entity qualified to do
business in California and that Tenant has full right and authority to execute
and deliver this Lease and that each person signing on behalf of Tenant is
authorized to do so. In such event, Tenant shall, within ten (10) days after
execution of this Lease, deliver to Landlord satisfactory evidence of such
authority and, if a corporation, upon demand by Landlord, also deliver to
Landlord satisfactory evidence of (i) good standing in Tenant’s state of
incorporation and (ii) qualification to do business in California.

 

29.21 Attorneys’ Fees. In the event that either Landlord or Tenant should bring
suit for the possession of the Premises, for the recovery of any sum due under
this Lease, or because of the breach of any provision of this Lease or for any
other relief against the other, then all costs and expenses, including
reasonable attorneys’ fees, incurred by the prevailing party therein shall be
paid by the other party, which obligation on the part of the other party shall
be deemed to have accrued on the date of the commencement of such action and
shall be enforceable whether or not the action is prosecuted to judgment.

 

29.22

Governing Law; WAIVER OF TRIAL BY JURY. This Lease shall be construed and
enforced in accordance with the laws of the State of California. IN ANY ACTION
OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT HEREBY CONSENT TO (I) THE
JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE OF CALIFORNIA, (II) SERVICE
OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA LAW, AND (III) IN THE INTEREST
OF SAVING TIME AND EXPENSE, TRIAL WITHOUT A JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY EITHER OF

 

-43-



--------------------------------------------------------------------------------

  THE PARTIES HERETO AGAINST THE OTHER OR THEIR SUCCESSORS IN RESPECT OF ANY
MATTER ARISING OUT OF OR IN CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF
LANDLORD AND TENANT, TENANTS USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM
FOR INJURY OR DAMAGE, OR ANY EMERGENCY OR STATUTORY REMEDY. IN THE EVENT
LANDLORD COMMENCES ANY SUMMARY PROCEEDINGS OR ACTION FOR NONPAYMENT OF BASE RENT
OR ADDITIONAL RENT, TENANT SHALL NOT INTERPOSE ANY COUNTERCLAIM OF ANY NATURE OR
DESCRIPTION (UNLESS SUCH COUNTERCLAIM SHALL BE MANDATORY) IN ANY SUCH PROCEEDING
OR ACTION, BUT SHALL BE RELEGATED TO AN INDEPENDENT ACTION AT LAW.

 

29.23 Submission of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of, option for or option
to lease, and it is not effective as a lease or otherwise until execution and
delivery by both Landlord and Tenant.

 

29.24 Brokers. Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 11 of the Summary (the “Brokers”), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Lease. Each party agrees to indemnify and defend the other party
against and hold the other party harmless from any and all claims, demands,
losses, liabilities, lawsuits, judgments, costs and expenses (including without
limitation reasonable attorneys’ fees) with respect to any leasing commission or
equivalent compensation alleged to be owing on account of any dealings with any
real estate broker or agent, other than the Brokers, occurring by, through, or
under the indemnifying party.

 

29.25 Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein.
Tenant shall not be entitled to make any repairs or perform any acts hereunder
at Landlord’s expense or to any setoff of the Rent or other amounts owing
hereunder against Landlord.

 

29.26 Project or Building Name and Signage. Landlord shall have the right at any
time to change the name of the Project or Building and to install, affix and
maintain any and all signs on the exterior and on the interior of the Project or
Building as Landlord may, in Landlord’s sole discretion, desire. Tenant shall
not use the name of the Project or Building or use pictures or illustrations of
the Project or Building in advertising or other publicity or for any purpose
other than as the address of the business to be conducted by Tenant in the
Premises, without the prior written consent of Landlord.

 

29.27 Counterparts. This Lease may be executed in counterparts with the same
effect as if both parties hereto had executed the same document. Both
counterparts shall be construed together and shall constitute a single lease.

 

29.28 Confidentiality. Tenant acknowledges that the content of this Lease and
any related documents are confidential information. Tenant shall keep such
confidential information strictly confidential and shall not disclose such
confidential information to any person or entity other than Tenant’s financial,
legal, and space planning consultants.

 

-44-



--------------------------------------------------------------------------------

29.29 Transportation Management. Tenant shall fully comply with all present or
future programs intended to manage parking, transportation or traffic in and
around the Building, and in connection therewith. Tenant shall take responsible
action for the transportation planning and management of all employees located
at the Premises by working directly with Landlord, any governmental
transportation management organization or any other transportation-related
committees or entities.

 

29.30 Building Renovations. It is specifically understood and agreed that
Landlord has made no representation or warranty to Tenant and has no obligation
and has made no promises to alter, remodel, improve, renovate, repair or
decorate the Premises, Building, or any part thereof and that no representations
respecting the condition of the Premises or the Building have been made by
Landlord to Tenant. However, Tenant hereby acknowledges that Landlord may during
the Lease Term renovate, improve, alter, or modify (collectively, the
“Renovations”) the Project, the Building and/or the Premises including without
limitation the parking structure, common areas, systems and equipment, roof, and
structural portions of the same, which Renovations may include, without
limitation, (i) installing sprinklers in the Building common areas and tenant
spaces, (ii) modifying the common areas and tenant spaces to comply with
applicable laws and regulations, including regulations relating to the
physically disabled, seismic conditions, and building safety and security, and
(iii) installing new floor covering, lighting, and wall coverings in the
Building common areas, and in connection with any Renovations, Landlord may,
among other things, erect scaffolding or other necessary structures in the
Building, limit or eliminate access to portions of the Project, including
portions of the common areas, or perform work in the Building, which work may
create noise, dust or leave debris in the Building. Tenant hereby agrees that
such Renovations and Landlord’s actions in connection with such Renovations
shall in no way constitute a constructive eviction of Tenant nor entitle Tenant
to any abatement of Rent. Landlord shall have no responsibility or for any
reason be liable to Tenant for any direct or indirect injury to or interference
with Tenant’s business arising from the Renovations, nor shall Tenant be
entitled to any compensation or damages from Landlord for loss of the use of the
whole or any part of the Premises or of Tenant’s personal property or
improvements resulting from the Renovations or Landlord’s actions in connection
with such Renovations, or for any inconvenience or annoyance occasioned by such
Renovations or Landlord’s actions.

 

29.31 No Violation. Tenant hereby warrants and represents that neither its
execution of nor performance under this Lease shall cause Tenant to be in
violation of any agreement, instrument, contract, law, rule or regulation by
which Tenant is bound, and Tenant shall protect, defend, indemnify and hold
Landlord harmless against any claims, demands, losses, damages, liabilities,
costs and expenses, including, without limitation, reasonable attorneys’ fees
and costs, arising from Tenant’s breach of this warranty and representation.

 

29.32 Development of the Project.

 

  29.32.1 Subdivision. Landlord reserves the right to further subdivide all or a
portion of the Project. Tenant agrees to execute and deliver, upon demand by
Landlord and in the form requested by Landlord, any additional documents needed
to conform this Lease to the circumstances resulting from such subdivision.

 

  29.32.2 The Other Improvements. If portions of the Project or property
adjacent to the Project (collectively, the “Other Improvements”) are owned by an
entity other than Landlord, Landlord, at its option, may enter into an agreement
with the owner or owners of any or all of the Other Improvements to provide
(i) for reciprocal rights of access and/or use of the Project and the Other
Improvements, (ii) for the common management, operation,

 

-45-



--------------------------------------------------------------------------------

  maintenance, improvement and/or repair of all or any portion of the Project
and the Other Improvements, (iii) for the allocation of a portion of the Direct
Expenses to the Other Improvements and the operating expenses and taxes for the
Other Improvements to the Project, and (iv) for the use or improvement of the
Other Improvements and/or the Project in connection with the improvement,
construction, and/or excavation of the Other Improvements and/or the Project.
Nothing contained herein shall be deemed or construed to limit or otherwise
affect Landlord’s right to convey all or any portion of the Project or any other
of Landlord’s rights described in this Lease.

 

  29.32.3 Construction of Project and Other Improvements. Tenant acknowledges
that portions of the Project and/or the Other Improvements may be under
construction following Tenant’s occupancy of the Premises, and that such
construction may result in levels of noise, dust, obstruction of access, etc.
which are in excess of that present in a fully constructed project. Tenant
hereby waives any and all rent offsets or claims of constructive eviction which
may arise in connection with such construction.

 

29.33 No Relocation. Landlord shall have no right to relocation Tenant from the
Premises to another premise within the Building and/or Project.

[signatures on following pages.]

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

LANDLORD:

 

40915 ENCYCLOPEDIA CIRCLE, LLC

a California limited liability company

By:   /s/    Ron Winter   Name: Ron Winter   its Managing Member

[signatures continue on following page.]

 

TENANT:

 

SANTUR CORPORATION

a Delaware corporation,

By:   /s/    Richard Wilmer   Name: Richard Wilmer   Its:      COO

 

-46-



--------------------------------------------------------------------------------

By:       Name:       Its:    

 

-47-



--------------------------------------------------------------------------------

EXHIBIT A

OUTLINE OF PREMISES

 

LOGO [g284417p52.jpg]

 

EXHIBIT A

-1-



--------------------------------------------------------------------------------

EXHIBIT B

NOTICE OF LEASE TERM DATES

 

To:                            

 

  Re: Lease dated                     , 200     between
                            , a                              (“Landlord”), and
                            , a                              (“Tenant”)
concerning Suite              on floor(s)              of the building located
at                                     , Fremont, California.

Gentlemen:

In accordance with the Lease (the “Lease”), we wish to advise you and/or confirm
as follows:

 

  1. The Lease Term shall commence on or has commenced on              for a
term of              ending on             .

 

  2. Rent commenced to accrue on             , in the amount of             .

 

  3. If the Commencement Date is other than the first day of the month, the
first billing will contain a pro rata adjustment. Each billing thereafter, with
the exception of the final billing, shall be for the full amount of the monthly
installment as provided for in the Lease.

 

  4. Your rent checks should be made payable to              at             .

 

  5. The exact number of rentable square feet within the Premises is
             square feet.

 

EXHIBIT B

-1-



--------------------------------------------------------------------------------

“Landlord”:         , a           

 

By:        Its:     

Agreed to and Accepted

as of                         , 200    .

 

“Tenant”:   a     

 

By:        Its:     

 

EXHIBIT B

-2-



--------------------------------------------------------------------------------

EXHIBIT C

STEVENSON BUSINESS PARK

RULES AND REGULATIONS

Tenant shall faithfully observe and comply with the following Rules and
Regulations. Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Project. In the event of any
conflict between the Rules and Regulations and the other provisions of this
Lease, the latter shall control.

1. Tenant shall not alter any lock or install any new or additional locks or
bolts on any doors or windows of the Premises without obtaining Landlord’s prior
written consent. Tenant shall bear the cost of any lock changes or repairs
required by Tenant. Two keys will be furnished by Landlord for the Premises, and
any additional keys required by Tenant must be obtained from Landlord at a
reasonable cost to be established by Landlord. Upon the termination of this
Lease, Tenant shall restore to Landlord all keys of stores, offices, and toilet
rooms, either furnished to, or otherwise procured by, Tenant and in the event of
the loss of keys so furnished, Tenant shall pay to Landlord the cost of
replacing same or of changing the lock or locks opened by such lost key if
Landlord shall deem it necessary to make such changes.

2. All doors opening to public corridors shall be kept closed at all times
except for normal ingress and egress to the Premises.

3. Landlord reserves the right to close and keep locked all entrance and exit
doors of the Building during such hours as are customary for comparable
buildings in the Fremont/Newark, California area. Tenant, its employees and
agents must be sure that the doors to the Building are securely closed and
locked when leaving the Premises if it is after the normal hours of business for
the Building. Any tenant, its employees, agents or any other persons entering or
leaving the Building at any time when it is so locked, or any time when it is
considered to be after normal business hours for the Building, may be required
to sign the Building register. Access to the Building may be refused unless the
person seeking access has proper identification or has a previously arranged
pass for access to the Building. Landlord will furnish passes to persons for
whom Tenant requests same in writing. Tenant shall be responsible for all
persons for whom Tenant requests passes and shall be liable to Landlord for all
acts of such persons. The Landlord and his agents shall in no case be liable for
damages for any error with regard to the admission to or exclusion from the
Building of any person. In case of invasion, mob, riot, public excitement, or
other commotion, Landlord reserves the right to prevent access to the Building
or the Project during the continuance thereof by any means it deems appropriate
for the safety and protection of life and property.

4. No furniture, freight or equipment of any kind shall be brought into the
Building without prior notice to Landlord. All moving activity into or out of
the Building shall be scheduled with Landlord and done only at such time and in
such manner as Landlord designates. Landlord shall have the right to prescribe
the weight, size and position of all safes and other heavy property brought into
the Building and also the times and manner of moving the same in and out of the
Building. Safes and other heavy objects shall, if considered necessary by
Landlord, stand on supports of such thickness as is necessary to properly
distribute the weight. Landlord will not be responsible for loss of or damage to
any such safe or property in any case. Any damage to any part of the Building,
its contents, occupants or visitors by moving or maintaining any such safe or
other property shall be the sole responsibility and expense of Tenant.

 

EXHIBIT C

-1-



--------------------------------------------------------------------------------

5. No furniture, packages, supplies, equipment or merchandise will be received
in the Building or carried up or down in the elevators, except between such
hours, in such specific elevator and by such personnel as shall be designated by
Landlord.

6. The requirements of Tenant will be attended to only upon application at the
management office for the Project or at such office location designated by
Landlord. Employees of Landlord shall not perform any work or do anything
outside their regular duties unless under special instructions from Landlord.

7. No sign, advertisement, notice or handbill shall be exhibited, distributed,
painted or affixed by Tenant on any part of the Premises or the Building without
the prior written consent of the Landlord. Tenant shall not disturb, solicit,
peddle, or canvass any occupant of the Project and shall cooperate with Landlord
and its agents of Landlord to prevent same.

8. The toilet rooms, urinals, wash bowls and other apparatus shall not be used
for any purpose other than that for which they were constructed, and no foreign
substance of any kind whatsoever shall be thrown therein. The expense of any
breakage, stoppage or damage resulting from the violation of this rule shall be
borne by the tenant who, or whose servants, employees, agents, visitors or
licensees shall have caused same.

9. Tenant shall not overload the floor of the Premises, nor mark, drive nails or
screws, or drill into the partitions, woodwork or drywall or in any way deface
the Premises or any part thereof without Landlord’s prior written consent.
Tenant shall not purchase spring water, ice, towel, linen, maintenance or other
like services from any person or persons not approved by Landlord.

10. Except for vending machines intended for the sole use of Tenant’s employees
and invitees, no vending machine or machines other than fractional horsepower
office machines shall be installed, maintained or operated upon the Premises
without the written consent of Landlord.

11. Tenant shall not use or keep in or on the Premises, the Building, or the
Project any kerosene, gasoline, explosive material, corrosive material, material
capable of emitting toxic fumes, or other inflammable or combustible fluid
chemical, substitute or material. Tenant shall provide material safety data
sheets for any Hazardous Material used or kept on the Premises.

12. Tenant shall not without the prior written consent of Landlord use any
method of heating or air conditioning other than that supplied by Landlord.

13. Tenant shall not use, keep or permit to be used or kept, any foul or noxious
gas or substance in or on the Premises, or permit or allow the Premises to be
occupied or used in a manner offensive or objectionable to Landlord or other
occupants of the Project by reason of noise, odors, or vibrations, or interfere
with other tenants or those having business therein, whether by the use of any
musical instrument, radio, phonograph, or in any other way. Tenant shall not
throw anything out of doors, windows or skylights or down passageways.

14. Tenant shall not bring into or keep within the Project, the Building or the
Premises any animals, birds, aquariums, or, except in areas designated by
Landlord, bicycles or other vehicles.

 

EXHIBIT C

-2-



--------------------------------------------------------------------------------

15. No cooking shall be done or permitted on the Premises, nor shall the
Premises be used for the storage of merchandise, for lodging or for any
improper, objectionable or immoral purposes. Notwithstanding the foregoing.
Underwriters’ laboratory-approved equipment and microwave ovens may be used in
the Premises for heating food and brewing coffee, tea, hot chocolate and similar
beverages for employees and visitors, provided that such use is in accordance
with all applicable federal, state, county and city laws, codes, ordinances,
rules and regulations.

16. The Premises shall not be used for manufacturing or for the storage of
merchandise except as such storage may be incidental to the use of the Premises
provided for in the Summary. Tenant shall not occupy or permit any portion of
the Premises to be occupied as an office for a messenger-type operation or
dispatch office, public stenographer or typist, or for the manufacture or sale
of liquor, narcotics, or tobacco in any form, or as a medical office, or as a
barber or manicure shop, or as an employment bureau without the express prior
written consent of Landlord. Tenant shall not engage or pay any employees on the
Premises except those actually working for such tenant on the Premises nor
advertise for laborers giving an address at the Premises.

17. Landlord reserves the right to exclude or expel from the Project any person
who. in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs, or who shall in any manner do any act in violation of any of
these Rules and Regulations.

18. Tenant, its employees and agents shall not loiter in or on the entrances,
corridors, sidewalks, lobbies, courts, halls, stairways, elevators, vestibules
or any Common Areas for the purpose of smoking tobacco products or for any other
purpose, nor in any way obstruct such areas, and shall use them only as a means
of ingress and egress for the Premises.

19. Tenant shall not waste electricity, water or air conditioning and agrees to
cooperate fully with Landlord to ensure the most effective operation of the
Building’s heating and air conditioning system, and shall refrain from
attempting to adjust any controls. Tenant shall participate in recycling
programs undertaken by Landlord.

20. Tenant shall store all its trash and garbage within the interior of the
Premises. No material shall be placed in the trash boxes or receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of trash and garbage in Fremont,
California without violation of any law or ordinance governing such disposal.
All trash, garbage and refuse disposal shall be made only through entry-ways and
elevators provided for such purposes at such times as Landlord shall designate.
If the Premises is or becomes infested with vermin as a result of the use or any
misuse or neglect of the Premises by Tenant, its agents, servants, employees,
contractors, visitors or licensees, Tenant shall forthwith, at Tenant’s expense,
cause the Premises to be exterminated from time to time to the satisfaction of
Landlord and shall employ such licensed exterminators as shall be approved in
writing in advance by Landlord.

21. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.

22. Any persons employed by Tenant to do janitorial work shall be subject to the
prior written approval of Landlord, and while in the Building and outside of the
Premises, shall be subject to and under the control and direction of the
Building manager (but not as an agent or servant of such manager or of
Landlord), and Tenant shall be responsible for all acts of such persons.

 

EXHIBIT C

-3-



--------------------------------------------------------------------------------

23. No awnings or other projection shall be attached to the outside walls of the
Building without the prior written consent of Landlord, and no curtains, blinds,
shades or screens shall be attached to or hung in, or used in connection with,
any window or door of the Premises other than Landlord standard drapes. All
electrical ceiling fixtures hung in the Premises or spaces along the perimeter
of the Building must be fluorescent and/or of a quality, type, design and a warm
white bulb color approved in advance in writing by Landlord. Neither the
interior nor exterior of any windows shall be coated or otherwise sunscreened
without the prior written consent of Landlord. Tenant shall be responsible for
any damage to the window film on the exterior windows of the Premises and shall
promptly repair any such damage at Tenant’s sole cost and expense. Tenant shall
keep its window coverings closed during any period of the day when the sun is
shining directly on the windows of the Premises. Prior to leaving the Premises
for the day. Tenant shall draw or lower window coverings and extinguish all
lights. Tenant shall abide by Landlord’s regulations concerning the opening and
closing of window coverings which are attached to the windows in the Premises,
if any, which have a view of any interior portion of the Building or Building
Common Areas.

24. The sashes, sash doors, skylights, windows, and doors that reflect or admit
light and air into the halls, passageways or other public places in the Building
shall not be covered or obstructed by Tenant, nor shall any bottles, parcels or
other articles be placed on the windowsills.

25. Tenant must comply with requests by the Landlord concerning the informing of
their employees of items of importance to the Landlord.

26. Tenant must comply with all applicable “NO-SMOKING” laws or regulations. If
Tenant is required under any ordinance to adopt a written smoking policy, a copy
of said policy shall be on file in the office of the Building.

27. Tenant hereby acknowledges that Landlord shall have no obligation to provide
guard service or other security measures for the benefit of the Premises, the
Building or the Project. Tenant hereby assumes all responsibility for the
protection of Tenant and its agents, employees, contractors, invitees and
guests, and the property thereof, from acts of third parties, including keeping
doors locked and other means of entry to the Premises closed, whether or not
Landlord, at its option, elects to provide security protection for the Project
or any portion thereof. Tenant further assumes the risk that any safety and
security devices, services and programs which Landlord elects, in its sole
discretion, to provide may not be effective, or may malfunction or be
circumvented by an unauthorized third party, and Tenant shall, in addition to
its other insurance obligations under this Lease, obtain its own insurance
coverage to the extent Tenant desires protection against losses related to such
occurrences. Tenant shall cooperate in any reasonable safety or security program
developed by Landlord or required by law.

28. All office equipment of any electrical or mechanical nature shall be placed
by Tenant in the Premises in settings approved by Landlord, to absorb or prevent
any vibration, noise and annoyance.

29. Tenant shall not use in any space or in the public halls of the Building,
any hand trucks except those equipped with rubber tires and rubber side guards.

30. No auction, liquidation, fire sale, going-out-of-business or bankruptcy sale
shall be conducted in the Premises without the prior written consent of
Landlord.

31. No tenant shall use or permit the use of any portion of the Premises for
living quarters, sleeping apartments or lodging rooms.

32. Tenant shall not purchase spring water, towels, janitorial or maintenance or
other similar services from any company or persons not approved by Landlord.
Landlord shall approve a sufficient number of sources of such services to
provide Tenant with a reasonable selection, but only in such instances and to
such extent as Landlord in its judgment shall consider consistent with the
security and proper operation of the Building.

 

EXHIBIT C

-4-



--------------------------------------------------------------------------------

33. Tenant shall install and maintain, at Tenant’s sole cost and expense, an
adequate, visibly marked and properly operational fire extinguisher next to any
duplicating or photocopying machines or similar heat producing equipment, which
may or may not contain combustible material, in the Premises.

Landlord reserves the right at any time to change or rescind any one or more of
these Rules and Regulations, or to make such other and further reasonable Rules
and Regulations as in Landlord’s judgment may from time to time be necessary for
the management, safety, care and cleanliness of the Premises, Building, the
Common Areas and the Project, and for the preservation of good order therein, as
well as for the convenience of other occupants and tenants therein. Landlord may
waive any one or more of these Rules and Regulations for the benefit of any
particular tenants, but no such waiver by Landlord shall be construed as a
waiver of such Rules and Regulations in favor of any other tenant, nor prevent
Landlord from thereafter enforcing any such Rules or Regulations against any or
all tenants of the Project. Tenant shall be deemed to have read these Rules and
Regulations and to have agreed to abide by them as a condition of its occupancy
of the Premises.

 

EXHIBIT C

-5-



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF TENANT’S ESTOPPEL CERTIFICATE

The undersigned as Tenant under that certain Office Lease (the “Lease”) made and
entered into as of             , 20         by and between              as
Landlord, and the undersigned as Tenant, for Premises at the building located at
            , Fremont, California             , certifies as follows:

1. Attached hereto as Exhibit A is a true and correct copy of the Lease and all
amendments and modifications thereto. The documents contained in Exhibit A
represent the entire agreement between the parties as to the Premises.

2. The undersigned currently occupies the Premises described in the Lease, the
Lease Term commenced on             , and the Lease Term expires on
            , and the undersigned has no option to terminate or cancel the Lease
or to purchase all or any part of the Premises, the Building and/or the Project.

3. Base Rent became payable on             .

4. The Lease is in full force and effect and has not been modified, supplemented
or amended in any way except as provided in Exhibit A.

5. Tenant has not transferred, assigned, or sublet any portion of the Premises
nor entered into any license or concession agreements with respect thereto
except as follows:

6. Tenant shall not modify the documents contained in Exhibit A without the
prior written consent of Landlord’s mortgagee.

7. All monthly installments of Base Rent, all Additional Rent and all monthly
installments of estimated Additional Rent have been paid when due through
            . The current monthly installment of Base Rent is $            .

8. All conditions of the Lease to be performed by Landlord necessary to the
enforceability of the Lease have been satisfied and Landlord is not in default
thereunder. In addition, the undersigned has not delivered any notice to
Landlord regarding a default by Landlord thereunder.

9. No rental has been paid more than thirty (30) days in advance and no security
has been deposited with Landlord except as provided in the Lease.

10. As of the date hereof, there are no existing defenses or offsets, or, to the
undersigned’s knowledge, claims or any basis for a claim, that the undersigned
has against Landlord.

11. If Tenant is a corporation or partnership, each individual executing this
Estoppel Certificate on behalf of Tenant hereby represents and warrants that
Tenant is a duly formed and existing entity qualified to do business in
California and that Tenant has full right and authority to execute and deliver
this Estoppel Certificate and that each person signing on behalf of Tenant is
authorized to do so.

12. There are no actions pending against the undersigned under the bankruptcy or
similar laws of the United States or any state.

 

EXHIBIT D

-1-



--------------------------------------------------------------------------------

13. Other than in compliance with all applicable laws and incidental to the
ordinary course of the use of the Premises, the undersigned has not used or
stored any hazardous substances in the Premises.

14. To the undersigned’s knowledge, all tenant improvement work to be performed
by Landlord under the Lease has been completed in accordance with the Lease and
has been accepted by the undersigned and all reimbursements and allowances due
to the undersigned under the Lease in connection with any tenant improvement
work have been paid in full.

The undersigned acknowledges that this Estoppel Certificate may be delivered to
Landlord or to a prospective mortgagee or prospective purchaser, and
acknowledges that said prospective mortgagee or prospective purchaser will be
relying upon the statements contained herein in making the loan or acquiring the
property of which the Premises are a part and that receipt by it of this
certificate is a condition of making such loan or acquiring such property.

Executed at                          on the              day of
                        , 200    .

 

“Tenant”:       , a       

 

By:        Its:     

 

By:        Its:     

 

EXHIBIT D

-2-



--------------------------------------------------------------------------------

EXHIBIT E

RECORDING REQUESTED BY

AND WHEN RECORDED RETURN TO:

Stevenson Point Associates

C/o Trumark Commercial

4185 Blackhawk Plaza Circle, Suite 200

Attn: Ron Winter

 

RECOGNITION OF COVENANTS,

CONDITIONS, AND RESTRICTIONS

This Recognition of Covenants, Conditions, and Restrictions (this “Agreement”)
is entered into as of the          day of                     , 200    , by and
between                              (“Landlord”), and
                             (“Tenant”), with reference to the following facts:

A. Landlord and Tenant entered into that certain Lease Agreement dated
            , 200     (the “Lease”). Pursuant to the Lease, Landlord leased to
Tenant and Tenant leased from Landlord space (the “Premises”) located in an
office building on certain real property described in Exhibit “A” attached
hereto and incorporated herein by this reference (the “Property”).

B. The Premises are located in an building located on real property located in
the City of                     , California (the “Project”), as more
particularly described in Exhibit “B” attached hereto and incorporated herein by
this reference.

C. Landlord, as declarant, has previously recorded, or proposes to record
concurrently with the recordation of this Agreement, a Declaration of Covenants,
Conditions, and Restrictions (the “Declaration”), dated                     ,
200    , in connection with the Project.

D. Tenant is agreeing to recognize and be bound by the terms of the Declaration,
and the parties hereto desire to set forth their agreements concerning the same.

NOW, THEREFORE, in consideration of (a) the foregoing recitals and the mutual
agreements hereinafter set forth, and (b) for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows,

1. Tenant’s Recognition of Declaration. Notwithstanding that the Lease has been
executed prior to the recordation of the Declaration, Tenant agrees to recognize
and by bound by all of the terms and conditions of the Declaration.

2. Miscellaneous.

2.1 This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, estates, personal representatives,
successors, and assigns.

2.2 This Agreement is made in, and shall be governed, enforced and construed
under the laws of, the State of California.

 

EXHIBIT E

-1-



--------------------------------------------------------------------------------

2.3 This Agreement constitutes the entire understanding and agreements of the
parties with respect to the subject matter hereof, and shall supersede and
replace all prior understandings and agreements, whether verbal or in writing.
The parties confirm and acknowledge that there are no other promises, covenants,
understandings, agreements, representations, or warranties with respect to the
subject matter of this Agreement except as expressly set forth herein.

2.4 This Agreement is not to be modified, terminated, or amended in any respect,
except pursuant to any instrument in writing duly executed by both of the
parties hereto.

2.5 In the event that either party hereto shall bring any legal action or other
proceeding with respect to the breach, interpretation, or enforcement of this
Agreement, or with respect to any dispute relating to any transaction covered by
this Agreement, the losing party in such action or proceeding shall reimburse
the prevailing party therein for all reasonable costs of litigation, including
reasonable attorneys’ fees, in such amount as may be determined by the court or
other tribunal having jurisdiction, including matters on appeal.

2.6 All captions and heading herein are for convenience and ease of reference
only, and shall not be used or referred to in any way in connection with the
interpretation or enforcement of this Agreement.

2.7 If any provision of this Agreement, as applied to any party or to any
circumstance, shall be adjudged by a court of competent jurisdictions to be void
or unenforceable for any reason, the same shall not affect any other provision
of this Agreement, the application of such provision under circumstances
different form those adjudged by the court, or the validity or enforceability of
this Agreement as a whole.

2.8 Time is of the essence of this Agreement.

2.9 The Parties agree to execute any further documents, and take any further
actions, as may be reasonable and appropriate in order to carry out the purpose
and intent of this Agreement

2.10 As used herein, the masculine, feminine or neuter gender, and the singular
and plural numbers, shall each be deemed to include the others whenever and
whatever the context so indicates.

 

EXHIBIT E

-2-



--------------------------------------------------------------------------------

SIGNATURE PAGE OF RECOGNITION OF

COVENANTS, CONDITIONS AND RESTRICTIONS

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

“Landlord”:         ,   a         

 

By:        Its:     

 

“Tenant”:           a         

 

By:        Its:    

 

By:        Its:     

 

EXHIBIT E

-3-



--------------------------------------------------------------------------------

EXHIBIT F

PLANS OF TENANT’S INITIAL IMPROVEMENTS

 

LOGO [g284417p65.jpg]

 

EXHIBIT F

-1-